Case 20-12816-JTD   Doc 14-1   Filed 11/05/20   Page 1 of 92




                       EXHIBIT A
                    Interim DIP Order
                  Case 20-12816-JTD              Doc 14-1        Filed 11/05/20         Page 2 of 92




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    FURNITURE FACTORY ULTIMATE                                        )
    HOLDING, L.P., et al., 1                                          )   Case No. 20-12816 (___)
                                                                      )
                                Debtors.                              )   (Jointly Administered)
                                                                      )
                                                                      )   Related to Docket No.

    INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105, 362, 363, 364, 503, AND 507 AND
    FED. R. BANKR. P. 2002, 4001, 6004, AND 9014: (I) AUTHORIZING THE DEBTORS
    TO OBTAIN POST-PETITION SENIOR SECURED, SUPERPRIORITY FINANCING;
     (II) AUTHORIZING USE OF CASH COLLATERAL; (III) GRANTING LIENS AND
       SUPERPRIORITY CLAIMS; (IV) GRANTING ADEQUATE PROTECTION; (V)
    MODIFYING THE AUTOMATIC STAY; AND (VI) GRANTING RELATED RELIEF

             Upon the Debtors' Motion for Entry of an Interim and Final Order Pursuant to 11 U.S.C.

§§ 105, 362, 363, 364, 503, and 507 and FED. R. BANKR. P. 2002, 4001, 6004, and 9014: (I)

Authorizing the Debtors to Obtain Post-Petition Senior Secured, Superpriority Financing; (II)

Authorizing Use of Cash Collateral; (III) Granting Liens and Superpriority Claims; (IV) Granting

Adequate Protection; (V) Modifying the Automatic Stay; and (VI) Granting Related Relief [D.I.

] (the "Motion")2 filed on [, 2020] by Furniture Factory Holding, L.L.C. ("Holdings") and its

affiliated debtors in the above-captioned chapter 11 cases (the "Chapter 11 Cases"), as debtors

and debtors-in-possession (collectively, the "Debtors"), pursuant to sections 105, 361, 362, 363,

364, 503, and 507 of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the


1
      The Debtors in these chapter 11 cases, along with the last four digits of each of the Debtors’ respective federal tax
      identification numbers, are as follows: Furniture Factory Ultimate Holding, LP (4089); Furniture Factory
      Holding, LLC (5055); Furniture Factory Intermediate Holding, LLC (8060); Furniture Factory Outlet, LLC
      (3952); Furniture Factory Outlet Transportation, Inc. (7131); Bedding Holding, LLC (7744); Bedding
      Intermediate Holding, LLC (6384); and Bedding, LLC (4774). The Debtors’ headquarters and mailing address
      is: 6500 Jenny Lind Road, Space A, Fort Smith, AR 72908.
2
       Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion or
      DIP Term Sheet (defined below), as applicable.


PHIL1 9190814v.7
                  Case 20-12816-JTD            Doc 14-1       Filed 11/05/20        Page 3 of 92




"Bankruptcy Code"), Rules 2002, 4001, 6004, and 9014 of the Federal Rules of Bankruptcy

Procedure (the "Bankruptcy Rules"), and Rule 4001-2 of the Local Rules of Bankruptcy Practice

and Procedure for the United States Bankruptcy Court for the District of Delaware (the "Local

Rules"), seeking entry of an interim order (this "Interim Order") and a final order (the "Final

Order"), as applicable:

                            (i)      Authorizing the certain of the Debtors, pursuant to sections 105,

           362, 363 and 364 of the Bankruptcy Code, Bankruptcy Rules 2002, 4001 and 6004, and

           Local Rule 4001-2, to guarantee unconditionally on a joint and several basis, and subject

           to the terms and limitations set forth herein and in the term sheet attached hereto as Exhibit

           A (the "DIP Term Sheet") in all respects, the Debtors’ obligations under the DIP Facility,

           consisting of a senior secured super-priority multi-draw term loan credit facility (the "DIP

           Facility"), on the terms and conditions set forth in the DIP Term Sheet (as the same may

           be amended, restated, amended and restated, supplemented, waived, extended, or

           otherwise modified from time to time, and, together with any ancillary and other related

           agreements, documents, security agreements, or pledge agreements intended to effectuate

           the terms of the DIP Term Sheet, including the Interim Order and the Final Order,

           collectively, the "DIP Loan Documents"3), by and among the Debtors, the guarantors

           party thereto (the "Guarantors") and American Freight FFO, LLC, as lender (the "DIP

           Lender"), in an aggregate principal amount of $6,540,000.

                   (ii)     Authorizing the Debtor to obtain post-petition financing on a secured,

           priming and super-priority basis pursuant to the terms and conditions thereof, up to a




3
    Capitalized terms used but not defined herein shall have the meaning ascribed to them in the DIP Loan Documents.
                                                        -2-
PHIL1 9190814v.7
              Case 20-12816-JTD            Doc 14-1      Filed 11/05/20    Page 4 of 92




        maximum aggregate amount of $6,540,000 (the “DIP Facility”), pursuant to the DIP Loan

        Documents;

                   (iii)   Authorizing the Debtor to execute and deliver the DIP Loan Documents and

        to perform such other acts as may be reasonably necessary or desirable in order to give

        effect to the provisions of the DIP Loan Documents;

                   (iv)    Providing, pursuant to sections 364(c)(1) and 507(b) of the Bankruptcy

        Code, that all obligations owing to the DIP Lender under the DIP Loan Documents shall

        be accorded administrative expense status in this Bankruptcy Case, and shall, subject only

        to the Carve-Out (as defined below), have priority over any and all other administrative

        expenses arising in this Bankruptcy Case;

                   (v)     Granting the DIP Lender security interests in and liens on (the “DIP Liens”)

        all property and assets of the Debtors, of every kind or type whatsoever, tangible,

        intangible, real, personal or mixed, whether now owned or hereafter acquired or arising,

        wherever located; all property of the estate of the Debtors within the meaning of

        section 541 of the Bankruptcy Code (including avoidance actions arising under chapter 5

        of the Bankruptcy Code and applicable state law, subject to entry of the Final Order); and

        all proceeds, rents and products of the foregoing, with the exception of certain assets as

        expressly provided in the DIP Facility (collectively, the “Property”) as follows:

                           (a)    pursuant to section 364(c)(1) of the Bankruptcy Code, allowed

                   super-priority administrative expense claims in the Bankruptcy Case, having

                   priority over all administrative expenses of the kind specified in sections 503(b)

                   and 507(b) of the Bankruptcy Code and any and all expenses and claims of the

                   Debtors, whether heretofore or hereafter incurred, including, but not limited to, the


                                                   -3-
PHIL1 9190814v.7
              Case 20-12816-JTD            Doc 14-1      Filed 11/05/20     Page 5 of 92




                   kind specified in sections 105, 326, 328, 506(c), 507(a) or 1114 of the Bankruptcy

                   Code, subject only to the Carve-Out; without limiting the source of payments in

                   any way, the Debtors’ Property and any proceeds thereof (subject only to the Carve-

                   Out) may be utilized to satisfy the DIP Lender’s super-priority claims;

                          (b)     pursuant to section 364(c)(2) of the Bankruptcy Code, valid,

                   perfected, first-priority security interests in and liens on the Property that is not

                   subject to non-avoidable, valid and perfected liens in existence as of the Petition

                   Date (or to non-avoidable valid liens in existence as of the Petition Date that are

                   subsequently perfected as permitted by section 546(b) of the Bankruptcy Code),

                   subject only to Permitted Encumbrances (as defined in the DIP Loan Documents)

                   and the Carve-Out;

                          (c)     pursuant to section 364(c)(3) of the Bankruptcy Code, valid junior

                   perfected security interests in and liens on all Property that is subject to non-

                   avoidable, valid and perfected liens in existence as of the Petition Date, or to non-

                   avoidable valid liens in existence as of the Petition Date that are subsequently

                   perfected as permitted by section 546(b) of the Bankruptcy Code, subject only to

                   the Carve-Out; and

                          (d)     all DIP Liens shall be senior in priority to any security interests in

                   or liens on the Property created or granted after the Petition Date.

                   (vi)   Authorizing and directing the Debtor to pay, without further order of this

        Court, the principal, interest, fees, expenses and other amounts payable to the DIP Lender

        under the DIP Loan Documents, as the same become due, all as and to the extent provided

        in the DIP Loan Documents;


                                                   -4-
PHIL1 9190814v.7
              Case 20-12816-JTD             Doc 14-1      Filed 11/05/20   Page 6 of 92




                   (vii)    Authorizing the Debtors’ limited use of Cash Collateral (as defined below),

        solely on the terms and conditions set forth in this Interim Order and Budget (defined

        below);

                   (viii)   Vacating and modifying the automatic stay imposed by section 362 of the

        Bankruptcy Code to the extent necessary to implement and effectuate the terms and

        provisions of the DIP Loan Documents and this Interim Order; and

                   (ix)     scheduling a final hearing (the "Final Hearing") within 21 days of the

        Petition Date (as defined below) to consider, on a final basis, the relief requested in the

        Motion and approving the form of notice with respect to the Final Hearing.

        The Court having considered the Motion, the DIP Term Sheet, the Declaration of Don

Roach in Support of Debtors’ First Day Motions and Applications [D.I. ] (the “First Day

Declaration”) and the Declaration of Michael Fixler in Support of the Debtors' Motion for Entry

of an Interim and Final Order Pursuant to 11 U.S.C. §§ 105, 362, 363, 364, 503, and 507 and

FED. R. BANKR. P. 2002, 4001, 6004, and 9014: (I) Authorizing the Debtors to Obtain Post-Petition

Senior Secured, Superpriority Financing; (II) Authorizing Use of Cash Collateral; (III) Granting

Liens and Superpriority Claims; (IV) Granting Adequate Protection; (V) Modifying the Automatic

Stay; and (VI) Granting Related Relief [D.I. ] (the “Fixler Declaration”), and the evidence

submitted or proffered at the interim hearing on this Motion (the "Interim Hearing"), including

arguments of counsel; and, in accordance with Bankruptcy Rules 2002, 4001(b), 4001(c), 4001(d),

and 9014 and all applicable Local Rules, notice of the Motion and the Interim Hearing having been

provided pursuant to Bankruptcy Rule 4001(b)(1)(C); and the Interim Hearing having been held

and concluded on [], 2020; and it appearing that approval of the interim relief requested in the

Motion and granted herein is necessary to avoid immediate and irreparable harm to the Debtors


                                                    -5-
PHIL1 9190814v.7
                Case 20-12816-JTD             Doc 14-1        Filed 11/05/20         Page 7 of 92




pending the Final Hearing and is otherwise fair and reasonable and in the best interests of the

Debtors, their creditors, their estates, and all parties in interest, and is essential for the continued

operation of the Debtors' business and the preservation of the value of the Debtors' estates; and it

appearing that the Debtors' entry into the DIP Term Sheet and the other DIP Loan Documents is a

sound and prudent exercise of the Debtors' business judgment; and after due deliberation and

consideration, and for good and sufficient cause appearing therefor,

         THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:4

         A.        Petition Date. On November 4, 2020 (the "Petition Date"), each of the Debtors

filed voluntary petitions for relief under Chapter 11 of the Bankruptcy Code with the United States

Bankruptcy Court for the District of Delaware (this “Court”). The Debtors have continued in the

management and operation of their businesses and properties as debtors-in-possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.

         B.        No Committee. No statutory committee of unsecured creditors (to the extent such

committee is appointed, the “Committee”), trustee, or examiner has been appointed in these

Chapter 11 Cases.

         C.        Jurisdiction and Venue; Statutory Predicates. This Court has core jurisdiction over

the Chapter 11 Cases, the Motion, and the parties and property affected thereby pursuant to 28

U.S.C. §§ 157(b) and 1334. Venue for the Chapter 11 Cases and proceedings on the Motion is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory and other

predicates for the relief sought herein are sections 105, 361, 362, 363, 364, 507 and 552 of the

Bankruptcy Code, Bankruptcy Rules 2002, 4001, 6004, and 9014, and the Local Rule 4001-2.




4
  Findings of fact shall be construed as conclusions of law, and conclusions of law shall be construed as findings of
fact, as appropriate, pursuant to Bankruptcy Rule 7052.
                                                        -6-
PHIL1 9190814v.7
               Case 20-12816-JTD            Doc 14-1    Filed 11/05/20    Page 8 of 92




        D.         Notice. The Interim Hearing was held pursuant to the authorization of Bankruptcy

Rule 4001 and Local Rules 2002-1 and 4001-2. Notice of the Interim Hearing and the emergency

relief requested in the Motion has been provided by the Debtors, whether by facsimile, electronic

mail, overnight courier, or hand delivery, to the parties set forth in the Motion (as such,

collectively, the "Notice Parties"). Under the circumstances, notice to the Notice Parties of the

Motion, the relief requested therein, and the Interim Hearing, complies with Bankruptcy Rule

4001(b), (c), and (d) and the Local Rules, and no other notice need be provided for entry of this

Interim Order.

        E.         Debtors' Stipulations. Subject only to the rights of parties-in-interest that are

specifically set forth in Paragraph 20 below, the Debtors, on behalf of their estates, admit, stipulate,

acknowledge, and agree (collectively as follows, the "Debtors' Stipulations"):

             (1)         1L Pre-Petition Debt.

                   (a)      1L Pre-Petition Loan Documents.        Pursuant to that certain Credit

Agreement dated as of June 10, 2016 (as amended, restated, supplemented, waived, or otherwise

modified from time to time, the "1L Pre-Petition Credit Agreement"; together with the Loan

Documents (as defined in the 1L Pre-Petition Credit Agreement) and any other agreements or

documents executed or delivered in connection therewith, each as amended, restated,

supplemented, waived, or otherwise modified from time to time, the "1L Pre-Petition Loan

Documents") by and among (a) Furniture Factory Outlet, LLC (the "1L Borrower"), (b) Furniture

Factory Intermediate Holding, LLC ("FFIH"), (c) certain subsidiaries of the 1L Borrower from

time to time party thereto (the "Subsidiary Guarantors"; together with the 1L Borrower and

FFIH, the "1L Pre-Petition Obligors"), (d) Stellus Capital Investment Corporation (the "1L Pre-

Petition Agent"), and (e) each of the Lenders (as defined therein) party thereto (in such capacity,


                                                  -7-
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1       Filed 11/05/20     Page 9 of 92




the "Initial 1L Pre-Petition Lenders"; together with the 1L Pre-Petition Agent, collectively, the

"1L Pre-Petition Secured Parties"), the Initial 1L Pre-Petition Lenders agreed to provide certain

credit facilities and other financial accommodations to the 1L Borrower on the terms and

conditions set forth more completely therein.

                   (b)   1L Pre-Petition Liens. As more fully set forth in the 1L Pre-Petition Loan

Documents, the 1L Pre-Petition Obligors granted to the 1L Pre-Petition Agent, for the benefit of

itself and the Initial 1L Pre-Petition Lenders, a first-priority security interest in and continuing lien

on (the "1L Pre-Petition Liens") certain "Collateral" (as defined in the 1L Pre-Petition Credit

Agreement), including all real and personal property, other than certain specified "Excluded

Property" (as defined in the 1L Pre-Petition Credit Agreement) of the 1L Pre-Petition Obligors, as

perfected against by the filing of (i) that certain UCC-1 financing statement file number 2016

3499389 naming Furniture Factory Outlet, LLC as debtor and 1L Pre-Petition Agent as secured

party for filing with the Secretary of State of the State of Delaware, (ii) that certain UCC-1

financing statement file number 2019 0127154 naming Bedding, LLC as debtor and 1L Pre-

Petition Agent as secured party for filing with the Secretary of State of the State of Delaware, (iii)

that certain UCC-1 financing statement file number 2018 5701343 naming Furniture Factory

Ultimate Holding, LP as debtor and 1L Pre-Petition Agent as secured party for filing with the

Secretary of State of the State of Delaware, (iv) that certain UCC-1 financing statement file number

2018 5701251 naming Furniture Factory Holding, LLC as debtor and 1L Pre-Petition Agent as

secured party for filing with the Secretary of State of the State of Delaware, (v) that certain UCC-

1 financing statement file number 2016 3499348 naming Furniture Factory Intermediate Holding,

LLC as debtor and 1L Pre-Petition Agent as secured party for filing with the Secretary of State of

the State of Delaware, (vi) that certain UCC-1 financing statement file number 2018 5700758


                                                  -8-
PHIL1 9190814v.7
             Case 20-12816-JTD         Doc 14-1      Filed 11/05/20      Page 10 of 92




naming Bedding Holding, LLC as debtor and 1L Pre-Petition Agent as secured party for filing

with the Secretary of State of the State of Delaware, (vii) that certain UCC-1 financing statement

file number 2018 5700873 naming Bedding Intermediate Holding, LLC as debtor and 1L Pre-

Petition Agent as secured party for filing with the Secretary of State of the State of Delaware, (viii)

that certain UCC-1 financing statement filing ID number 40000130240236 naming Furniture

Factory Outlet Transportation, Inc. as debtor and 1L Pre-Petition Agent as secured party for filing

with the Secretary of State of the State of Arkansas, (ix) that certain UCC-1 financing statement

filing number 2018-2944843-05.01 naming Bedding, Inc. as debtor and 1L Pre-Petition Agent as

secured party for filing with the Secretary of State of the Commonwealth of Kentucky and (x) that

certain UCC-1 financing statement filing number 2018-2944846-38.01 naming Service Furniture

Corporation as debtor and 1L Pre-Petition Agent as secured party for filing with the Secretary of

State of the Commonwealth of Kentucky (collectively, as such, the "1L Pre-Petition Collateral").

                   (c)   Assignment. Pursuant to that certain Assignment and Assignment and

Assumption Agreement (the "Assignment Agreement") by and between certain of the Initial 1L

Pre-Petition Secured Parties and DIP Lender, the Initial 1L Pre-Petition Secured Parties sold and

assigned all of their respective rights and interests under the 1L Pre-Petition Loan Documents to

the DIP Lender (in its capacity as the holder of such rights and interests, the “Current 1L

Prepetition Lender”).

                   (d)   1L Pre-Petition Obligations. As of the Petition Date, the 1L Pre-Petition

Obligors were indebted to DIP Lender (as successor-in-interest to the Initial 1L Pre-Petition

Secured Parties) on account of the obligations under the 1L Pre-Petition Credit Agreement in the

aggregate principal amount of not less than $21,873,846.89 (together with accrued and accruing

interest, fees, expenses and other charges, the "1L Pre-Petition Obligations").


                                                 -9-
PHIL1 9190814v.7
             Case 20-12816-JTD         Doc 14-1      Filed 11/05/20      Page 11 of 92




                   (e)   1L Pre-Petition Liens and Obligations. The Debtors acknowledge and

agree that, as of the Petition Date: (i) the 1L Pre-Petition Liens on the 1L Pre-Petition Collateral

were valid, binding, enforceable, non-avoidable, and properly perfected and were granted to, or

for the benefit of, the Current 1L Pre-Petition Lender (as successor-in-interest to the Initial 1L Pre-

Petition Secured Parties) for fair consideration and reasonably equivalent value; (ii) the 1L Pre-

Petition Liens were senior in priority over any and all other liens on the 1L Pre-Petition Collateral

other than the Prior Liens (defined herein); (iii) the 1L Pre-Petition Obligations constitute legal,

valid, binding, and non-avoidable obligations of the Debtors enforceable in accordance with the

terms of the applicable 1L Pre-Petition Loan Documents; (iv) no offsets, recoupments, challenges,

objections, defenses, claims, or counterclaims of any kind or nature to any of the 1L Pre-Petition

Liens or 1L Pre-Petition Obligations exist and no portion of the 1L Pre-Petition Liens or 1L Pre-

Petition Obligations is subject to any challenge or defense, including (by way of illustration but

not limitation) avoidance, disallowance, disgorgement, recharacterization, or subordination

(equitable or otherwise) pursuant to the Bankruptcy Code or applicable non-bankruptcy law; (v)

the Debtors and their estates have no claims, objections, challenges, causes of action, and/or choses

in action, including avoidance claims under Chapter 5 of the Bankruptcy Code or applicable state

law equivalents or actions for recovery or disgorgement, against the Current 1L Pre-Petition

Lender or any of its affiliates, agents, attorneys, advisors, professionals, officers, directors, or

employees arising out of, based upon, or related to, the 1L Pre-Petition Loan Documents or

Assignment Agreement; (vi) the Debtors have waived, discharged, and released any right to

challenge any of the 1L Pre-Petition Loan Documents or Assignment Agreement, the priority of

the Debtors' obligations thereunder, and the validity, extent, and priority of the liens securing the




                                                - 10 -
PHIL1 9190814v.7
             Case 20-12816-JTD           Doc 14-1     Filed 11/05/20     Page 12 of 92




1L Pre-Petition Obligations; and (vii) the 1L Pre-Petition Obligations constitute allowed, secured

claims within the meaning of sections 502 and 506 of the Bankruptcy Code.

        F.         Prior Liens. For purposes of this Interim Order, the term "Prior Liens" means only

valid, enforceable, and non-avoidable liens and security interests in the 1L Pre-Petition Collateral

that were perfected prior to the Petition Date (or perfected on or after the Petition Date to the extent

permitted by section 546(b) of the Bankruptcy Code), which are not subject to avoidance,

reduction, disallowance, impairment, or subordination pursuant to the Bankruptcy Code or

applicable nonbankruptcy law and which are senior in priority to the 1L Pre-Petition Liens under

applicable law and after giving effect to any subordination or intercreditor agreements.

        G.         Cash Collateral. For purposes of this Interim Order, the term "Cash Collateral"

means all "cash collateral" (as defined by section 363(a) of the Bankruptcy Code) and includes,

without limitation, all of the respective cash proceeds of the DIP Collateral (as defined below) and

1L Pre-Petition Collateral in which the Current 1L Pre-Petition Lender has an interest (including,

without limitation, any adequate protection lien or security interest), whether such interest existed

as of the Petition Date or arises thereafter pursuant to this Interim Order, any other order of this

Court (including, without limitation, the Final Order), applicable law, or otherwise.

        H.         Need for Post-Petition Financing. Based upon the pleadings and proceedings of

record in these Chapter 11 Cases, the Debtors do not have sufficient available sources of working

capital and financing to carry on the operations of their businesses without the DIP Facility and

the use of Cash Collateral. The Debtors’ ability to operate in the ordinary course of their businesses

and to finance these Chapter 11 Cases is essential to the Debtors’ ability to maximize the value of

the Debtors’ assets through the proposed sale process for the benefit of their stakeholders. In

addition, based on the record presented at the Interim Hearing: (i) the Debtors’ critical need for


                                                 - 11 -
PHIL1 9190814v.7
             Case 20-12816-JTD          Doc 14-1    Filed 11/05/20     Page 13 of 92




financing is immediate and the entry of this Interim Order is necessary to avoid immediate and

irreparable harm to the Debtors, the Debtors’ businesses and their estates; and (ii) in the absence

of the DIP Facility and the use of Cash Collateral, the continued operation of the Debtors’

businesses would not be possible and serious and irreparable harm to the Debtors and their estates

would occur.

        I.         Budget. The budget, annexed as Exhibit B hereto and incorporated by reference

herein (as may be modified, supplemented or updated from time to time with the express written

consent of DIP Lender) (the “Budget”), reflects the Debtors’ anticipated cash receipts and

anticipated disbursements for each calendar week during the period from the Petition Date through

and including the end of the eighth calendar week following the Petition Date, as well as any

accruals of obligations incurred during such period that may become due after such period. The

Debtors believe that the Budget is reasonable under the facts and circumstances. The DIP Lender

is relying upon the Debtors’ agreement to comply with the Budget, the DIP Facility, the other DIP

Loan Documents, and this Interim Order in determining to enter into the postpetition financing

arrangements provided for herein. For the avoidance of doubt, all references to the Budget shall

be subject in all respects to the Permitted Variance (defined below). Any amendments or

modifications to the Budget must be (i) consented to in writing by the DIP Lender prior to the

implementation thereof or (ii) pursuant to an Order of this Court.

        J.         No Credit Available on More Favorable Terms. Given their current financial

condition, financing arrangements, and capital structure, the Debtors are unable to obtain sufficient

debtor-in-possession financing from sources other than the DIP Lender on terms more favorable

than those of the DIP Facility (as set forth in the DIP Loan Documents) and are not able to obtain

unsecured credit allowable solely as an administrative expense under section 503(b)(1) of the


                                               - 12 -
PHIL1 9190814v.7
             Case 20-12816-JTD          Doc 14-1     Filed 11/05/20    Page 14 of 92




Bankruptcy Code. New credit is unavailable to the Debtors without providing the DIP Lender

both (i) the DIP Superpriority Claims (as defined below) and (ii) the DIP Liens in the DIP

Collateral (each as defined below), as provided herein and in the DIP Loan Documents.

        K.         Findings Regarding the DIP Facility. Based upon the pleadings and proceedings

of record in the Chapter 11 Cases and the parties’ representations: (i) the terms and conditions of

the DIP Facility are fair and reasonable, reflect the Debtors’ exercise of reasonable business

judgment consistent with their fiduciary duties and are supported by reasonably equivalent value

and fair consideration; (ii) the DIP Facility and this Interim Order have been negotiated in good

faith and at arm’s length among the Debtors and the DIP Lender; and (iii) any credit extended,

loans made and other financial accommodations extended to the Debtors by the DIP Lender

pursuant to this Interim Order has been extended, issued or made, as the case may be, in “good

faith” within the meaning of section 364(e) of the Bankruptcy Code, such that the DIP Facility,

the DIP Liens and the DIP Superpriority Claims shall be entitled to the full protections of section

364(e) of the Bankruptcy Code in the event that this Interim Order or any provision hereof is

vacated, reversed or modified, on appeal or otherwise.

        L.         Findings Regarding Cash Collateral.

                   (i)    Need for Cash Collateral. An immediate and critical need exists for the

Debtors to use the Cash Collateral (in addition to amounts extended under the DIP Facility) to fund

the Chapter 11 Cases, including for the payment of wages, in order to maintain business

relationships with vendors and suppliers, and generally conduct their business affairs so as to avoid

immediate and irreparable harm to their estates and the value of their assets.

                   (ii)   Good Faith. The Debtors’ use of Cash Collateral pursuant to this Interim

Order has been negotiated in good faith and at arms’ length among the Debtors and the Current 1L


                                                - 13 -
PHIL1 9190814v.7
               Case 20-12816-JTD          Doc 14-1    Filed 11/05/20     Page 15 of 92




Pre-Petition Lender. The Current 1L Pre-Petition Lender has agreed to permit the Debtors to use

the Pre-Petition Collateral, including Cash Collateral, subject to the terms and conditions set forth

herein.

          M.       Use of Proceeds of the DIP Facility; Use of Cash Collateral. Proceeds of the DIP

Facility shall be used solely for the following purposes as and to the extent identified in the Budget

(as defined below): (i) after application of all other available cash, to fund post-petition operating

expenses and working capital needs of the Debtors, including, but not limited to, those activities

required to remain in, or return to, compliance with laws in accordance with 28 U.S.C. § 1930; (ii)

to pay interest, fees, and expenses to the DIP Lender in accordance with the DIP Loan Documents

(whether or not such amounts are reflected in the Budget); (iii) to fund fees and expenses incurred

in connection with the Sale Transaction (as defined in the DIP Term Sheet); (iv) to pay permitted

pre-petition claim payments; (v) to pay professional fees (as provided for in the Budget and this

Interim Order); and (vi) to pay certain other costs and expenses of administration of the Chapter

11 Cases. The Current 1L Pre-Petition Lender consents to the DIP Facility as provided under the

DIP Loan Documents, the use of Cash Collateral as contemplated by this Interim Order, and the

provisions of adequate protection herein.

          N.       Adequate Protection.    Pursuant to sections 361, 362, 363, and 364 of the

Bankruptcy Code, and as set forth in Paragraph 12 below, the Current 1L Pre-Petition Lender is

entitled to receive adequate protection for any diminution in the value of its interests in the 1L Pre-

Petition Collateral (including Cash Collateral) resulting from: (i) the Debtors’ use, sale or lease of

the Pre-Petition Collateral; (ii) the imposition of the automatic stay pursuant to section 362 of the

Bankruptcy Code; and (iii) the subordination of the 1L Pre-Petition Liens to the DIP Liens

(collectively, the “Diminution in Value”).


                                                 - 14 -
PHIL1 9190814v.7
             Case 20-12816-JTD           Doc 14-1     Filed 11/05/20    Page 16 of 92




        O.         Waiver. Subject to entry of the Final Order and any Challenge Proceeding (defined

below) timely commenced by a party with standing, the Debtors hereby forever release, waives

and discharges the DIP Lender, together with its respective officers, directors, employees, agents,

attorneys, professionals, affiliates, subsidiaries, assigns and/or successors (collectively, the

“Released Parties”) from any and all claims and causes of action arising out of, based upon or

related to, in whole or in part, (1) any aspect of the pre-petition relationship, or any pre-petition

transaction, between any Debtors, on the one hand, and any Released Party, on the other hand, or

(2) any acts or omissions by any or all of the Released Parties in connection with any pre-petition

relationship or transaction with any Debtors or any affiliate thereof. The waivers described in this

paragraph shall be binding on the Debtors immediately upon entry of a Final Order and shall be

binding upon the Committee and all other parties in interest on [] if, prior to [], such Committee

or other party in interest has not commenced or filed a motion with this Court for authority to

commence a proceeding asserting a claim or cause of action waived under this paragraph. Subject

to the $25,000 cap set forth in the DIP Term Sheet (the “Challenge Cap”), none of the proceeds

of any extension of credit under the DIP Facility shall be used in connection with (a) any

investigation (including discovery proceedings), initiation or prosecution of any claims, causes of

action, adversary proceedings or other litigation against the DIP Lender, (b) the initiation or

prosecution of any claims, causes of action, adversary proceedings or other litigation against the

DIP Lender or any of its affiliates with respect to any loans, extensions of credit or other financial

accommodations made to any Debtors prior to, on or after the Petition Date or (c) any loans,

advances, extensions of credit, dividends or other investments to any person not a Borrower other

than for certain permitted exceptions set forth in the DIP Facility. The Cap shall only be a




                                                 - 15 -
PHIL1 9190814v.7
             Case 20-12816-JTD           Doc 14-1    Filed 11/05/20    Page 17 of 92




limitation on what is payable from the DIP Facility and pursuant to the Budget to counsel to the

Committee and shall in no way limit the fees payable to counsel to the Committee.

        P.         Good Cause Shown. Good cause has been shown for immediate entry of this

Interim Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and such relief is in the

best interest of the Debtors, their estates, and creditors. Absent entry of this Interim Order, the

Debtors’ businesses, properties, and estates will be immediately and irreparably harmed. Entry of

this Interim Order will, among other things, allow for the continued operations of the Debtors’

existing businesses and enhance the Debtors’ ability to maximize the value of their assets through

the sale process for the benefit of their stakeholders.

        Q.         Order of the Court.     Based upon these findings, acknowledgements, and

conclusions, and upon the record made before this Court at the Interim Hearing, and good and

sufficient cause appearing therefor,

        IT IS HEREBY, ORDERED, ADJUDGED, AND DECREED THAT:

        1.         Motion Granted. The Motion is granted on an interim basis as set forth in this

Interim Order. Any objections filed with the Court or asserted at the Interim Hearing with respect

to the entry of this Interim Order that have not been withdrawn, waived, or settled, and all

reservations of rights included therein, are hereby denied and overruled.

        2.         Approval of DIP Facility. Pursuant to this Interim Order, the Debtors are hereby

authorized to enter into, execute, and deliver all DIP Loan Documents (including, for the avoidance

of doubt, the DIP Term Sheet) as may be required or requested by the DIP Lender to implement

the terms or to effectuate the purposes of this Interim Order and the DIP Facility.

        3.         Validity of DIP Loan Documents. The DIP Loan Documents shall constitute valid

and binding obligations of each of the Debtors, enforceable against each Debtor party thereto in

accordance with the terms thereof. Loans advanced under the DIP Loan Documents (the "DIP
                                           - 16 -
PHIL1 9190814v.7
             Case 20-12816-JTD           Doc 14-1     Filed 11/05/20     Page 18 of 92




Loans") will be made to fund the Debtors’ working capital and general corporate needs, in each

such case, in the ordinary course of business to the extent permitted under the DIP Loan

Documents and to pay such other amounts as are required or permitted to be paid pursuant to the

DIP Loan Documents, this Interim Order, and any other orders of this Court, all as provided for

and in accordance with the Budget.

        4.         Authorization to Borrow; Use of Cash Collateral.        The Debtors are hereby

immediately authorized to (a) borrow under the DIP Facility, on an interim basis, an aggregate

principal amount of up to $1,750,000.00 (the "Interim DIP Amount") and (b) use Cash Collateral,

in each case until the earlier of (Y) the Maturity Date (as defined in the DIP Term Sheet) and (Z)

a Termination Date (as defined below).

        5.         Use of Proceeds. From and after the entry of this Interim Order, the Debtors shall

use the Interim DIP Amount and any Cash Collateral only for the express purposes specifically set

forth in this Interim Order (including, but not limited to, Paragraph M hereof), the DIP Term Sheet,

and in compliance with the Budget (subject to the Budget Variances).

        6.         Lenders’ Fees and Expenses. All fees and amounts as set forth in the DIP Loan

Documents are each hereby approved in their entirety, and the Debtors are hereby authorized and

directed to pay such fees and other amounts to the DIP Lender or Current 1L Prepetition Lender

or such lenders’ professionals in accordance with, and on the terms set forth in, the DIP Loan

Documents.

        7.         Approved Budget.

                   (a)    Generally. The proceeds of the DIP Facility (including, for the avoidance

of doubt, the Interim DIP Amount) shall be used solely to pay the expenditures set forth in the

Budget or amounts payable to or on behalf of the DIP Lender or Current 1L Prepetition Lender

pursuant to paragraph 6 or 8 of this Interim Order.
                                               - 17 -
PHIL1 9190814v.7
             Case 20-12816-JTD         Doc 14-1     Filed 11/05/20     Page 19 of 92




                   (b)   Budget Covenants.

                         (i)    Receipts and Disbursements. Subject to the Budget Variances

(defined below): (A) the Debtors' actual total cash receipts and cash disbursements from

operations, but excluding the Chapter 11 Professional Fees (as defined below) and the Lenders'

Professional Fees and Expenses, shall each be adhered to on a weekly period basis and a

cumulative basis for the Budget period then ending; and (B) the Debtors' disbursements for the

Chapter 11 Professional Fees (which shall be reported in a manner so that the fees for each Chapter

11 Professional (as defined below) are reflected on their own line item) shall be adhered to on a

cumulative basis for that portion of the Budget period then ending, even if actual payment of such

Chapter 11 Professional Fees is not made until thereafter in accordance with the filing of monthly,

interim, or final fee applications (and the Court's approval thereof). For the avoidance of doubt,

the Lenders' Professional Fees shall not be limited by the Budget.

                         (ii)   Budget Variances. Pursuant to the terms set forth in the DIP Term

Sheet, and as further set forth herein, actual amounts for total cash receipts and cash disbursements

may not vary from the applicable Budget by more than: (i) fifteen percent (15%) for cash receipts

on a trailing two (2) week basis; (ii) ten percent (10%) for cash disbursements on a trailing two (2)

week basis; or (iii) five percent (5%) on a cumulative basis for that portion of the Budget period

then ended (collectively, the “Permitted Variances”). Permitted Variances are not cumulative

beyond a rolling two-week basis; provided, however, that in the event the Debtors experience

material supply chain disruptions that results in actual amounts for total cash receipts and cash

disbursements for COGS to be outside of the permitted Budget Variances, the parties hereto agree

to negotiate in good faith to discuss any appropriate modification to the Budget and Budget

Variances that may be necessary until such time as the Debtors’ operations and inventory levels


                                               - 18 -
PHIL1 9190814v.7
                Case 20-12816-JTD          Doc 14-1     Filed 11/05/20    Page 20 of 92




normalize; provided further, however, that it expressly understood and agreed that the DIP Lender

shall have no obligation to fund any amounts in excess of the Budget and Budget Variances.

                   (c)      Budget Variance Report. On or before the third business day of each week,

commencing with the first full week following the Petition Date, the Debtors shall deliver to the

DIP Lender an Approved Budget Variance Report (as defined in the DIP Term Sheet).

                   (d)      Financing Cap. Notwithstanding anything to the contrary in this Interim

Order, the DIP Term Sheet, or any other DIP Loan Document, the DIP Lender's obligations to

provide financing under the DIP Facility shall not exceed the aggregate amount of $6,540,000.00

in principal.

        8.         Professional Fees and Expenses.

                   (a)      Generally. Subject to payment of the Carve-Out (as defined below), the

Debtors shall promptly pay or reimburse the DIP Lender and the Current 1L Pre-Petition Lender

when invoiced for all reasonable fees and expenses of their respective counsel (including, without

limitation, local counsel) and financial advisors (the "DIP Lender's Professionals" and "Pre-

Petition Lender's Professionals," respectively; the "Lenders' Professionals," collectively). All

such fees and expenses of the Lenders’ Professionals referred to hereinafter as the "Lenders'

Professional Fees and Expenses.”

                   (b)      Fee Disputes. None of the Lenders' Professionals shall be required to file

any interim or final fee application with this Court to receive payment for their respective Lenders'

Professional Fees and Expenses; provided, however, the following procedures shall apply to the

payment of any Lenders' Professional Fees and Expenses incurred following the Petition Date:

                         i. copies of written invoices for requested Lenders' Professional Fees and
                            Expenses (each, an "Invoice") shall be provided to the Debtors, the
                            Committee (if any) and to the U.S. Trustee;


                                                   - 19 -
PHIL1 9190814v.7
             Case 20-12816-JTD              Doc 14-1      Filed 11/05/20     Page 21 of 92




                         ii. the Invoices may be sent in summary form and redacted to the extent
                             necessary to delete any information subject to the attorney-client privilege,
                             any information constituting attorney work product, or any other
                             confidential information, and the provision of such Invoices shall not
                             constitute a waiver of the attorney-client privilege or any benefits of the
                             attorney work product doctrine; each Invoice need not comply with U.S.
                             Trustee guidelines for fee applications;

                         iii. if the Debtors, Committee (if any), or U.S. Trustee object to the
                              reasonableness of the Lenders' Professional Fees and Expenses set forth on
                              an Invoice, and the objection cannot be resolved within ten (10) days of
                              receipt of such Invoice, then the Debtors, Committee (if any), or U.S.
                              Trustee, as the case may be, shall file with the Court and serve on the DIP
                              Lender or Current 1L Pre-Petition Lender (as applicable) an objection
                              limited to the reasonableness of, and identifying, the particular disputed
                              Lenders' Fees and Expenses set forth on the Invoice (each, a “Fee
                              Objection”); and

                         iv. The Debtors shall pay within ten (10) business days after receipt of the
                             applicable Invoice (X) the full amount invoiced if no Fee Objection has
                             been timely filed, (Y) the undisputed portion of the Lenders' Professional
                             Fees and Expenses reflected on any Invoice as to which a Fee Objection has
                             been timely filed, and (Z) any amount as directed by the Court with respect
                             to the resolution of a Fee Objection (clauses (X) through (Z), collectively,
                             the      "Payable        Professional      Fees      and       Expenses").

                   (c)      Failure to Pay. Subject to the Carve-Out, the DIP Lender shall have the

right to charge the DIP Facility for any of its Payable Professional Fees and Expenses that are not

timely paid, and such Payable Professional Fees and Expenses shall be secured by the DIP

Collateral and afforded all of the priorities and protections afforded to the DIP Obligations under

this Interim Order and the DIP Term Sheet. Further, the failure to timely pay any Payable

Professional Fees and Expenses shall be an Event of Default (as defined below); provided,

however, and notwithstanding anything to the contrary herein, to the extent any Payable

Professional Fees and Expenses for the applicable weekly Budget period would result in the

Debtors having insufficient funds to make other payments reflected in the Budget for that weekly

period, then the payment or charging of such Payable Professional Fees and Expenses will be


                                                     - 20 -
PHIL1 9190814v.7
              Case 20-12816-JTD            Doc 14-1      Filed 11/05/20   Page 22 of 92




deferred to the next weekly period during which the Debtors have sufficient funds to pay such

Payable Professional Fees and Expenses and all other payments reflected in the Budget for such

weekly period, and such deferral shall not result in an Event of Default.

        9.         DIP Superpriority Claims. In accordance with section 364(c)(1) of the Bankruptcy

Code, the DIP Obligations shall constitute senior administrative expense claims against each

Debtor (the “DIP Superpriority Claims”) with priority in payment over any and all administrative

expenses at any time existing or arising, of any kind or nature whatsoever, including, without

limitation, the kinds specified or ordered pursuant to any provision of the Bankruptcy Code,

including, but not limited to sections 105, 326, 328, 330, 331, 503(b), 506(c) (upon entry of the

Final Order), 507(a), 507(b), 726, 1113 and 1114 of the Bankruptcy Code or otherwise, and shall

at all times be senior to the rights of the Debtors or their estates, and any successor trustee or other

representative of the Debtors’ estates in this Bankruptcy Case or in any subsequent proceeding or

case under the Bankruptcy Code, subject to the Carve-Out.

        10.        DIP Liens. As security for the full and timely payment of the DIP Obligations, the

DIP Lender is hereby granted, pursuant to sections 364(c)(2), 364(c)(3) and 364(d)(1) of the

Bankruptcy Code, valid, enforceable, non-avoidable and fully perfected priming security interests

in, and liens and mortgages (collectively, the “DIP Liens”) upon, all existing and after-acquired

tangible and intangible personal and real property and assets of each of the Debtors, and their

respective estates, wherever located, and any proceeds and products thereof, including, without

limitation (collectively, and as follows, the "DIP Collateral"):

                   (a) all Prepetition Collateral; and

                   (b) all of Debtors’ existing and future acquired property and interests of any nature
                       whatsoever, real and personal, tangible and intangible, accounts receivable,
                       general intangibles, payment intangibles, supporting obligations, investment
                       property, commercial tort claims, inventory, rolling stock, machinery,

                                                   - 21 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1      Filed 11/05/20     Page 23 of 92




                      equipment, subsidiary capital stock, chattel paper, documents, instruments,
                      deposit accounts and all cash contained therein, contract rights, and tax refunds
                      of the Debtors, and all proceeds and products of all of the foregoing assets,
                      whether tangible or intangible, whether coming into existence prior to the
                      Petition Date or after the Petition Date; provided, however, the Interim Order
                      does not grant, and shall not be deemed to grant, any security interests in or
                      liens on claims and causes of action under Chapter 5 of the Bankruptcy Code
                      and similar laws, and any proceeds thereof and property received thereby
                      whether by judgment, settlement or otherwise (collectively, the “Avoidance
                      Actions”), but proceeds of Avoidance Actions and property received thereby,
                      whether by judgment, settlement or otherwise, shall, upon the entry of the Final
                      Order      granting      such      relief,   constitute      DIP       Collateral.

        11.        Priority of DIP Liens. Subject to payment of the Carve-Out, the DIP Liens shall:

(a) constitute first-priority security interests in and liens upon all DIP Collateral that is not

otherwise subject to any valid, perfected, enforceable and non-avoidable lien in existence as of the

Petition Date, pursuant to section 364(c)(2) of the Bankruptcy Code; and (b) pursuant to sections

364(c)(3) and 364(d)(1) of the Bankruptcy Code, be senior to and prime all other liens and security

interests in the DIP Collateral, including, without limitation, the 1L Pre-Petition Liens, the

Replacement Liens (as defined below), and any lien that is avoidable, or may hereafter be avoided,

pursuant to any Avoidance Action; provided however, that the DIP Liens shall be junior only to

any Prior Liens, but solely to the extent such Prior Liens are valid, binding, enforceable, perfected

and non-avoidable.

        12.        No Liens on Leasehold Interests. Except as specifically permitted pursuant to any

written agreement between the DIP Lender or Current 1L Prepetition Lender (or any of its

predecessors in interest) and any of the Debtors’ landlords, no DIP Liens or any Replacement

Liens shall attach to the Debtors’ real property leases or real property leasehold interests.

Notwithstanding the foregoing, such liens shall attach to the proceeds of such leases and leasehold

interests.



                                                  - 22 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20     Page 24 of 92




        13.        Adequate Protection. As adequate protection against any Diminution in Value, the

Current 1L Pre-Petition Lender shall:

                   (a)    receive a claim to the extent of such Diminution in Value, having priority

over any and all expenses of the kind specified in, among other sections of the Bankruptcy Code,

sections 105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, and 1114, subject to (i) the

Carve-Out and (ii) the DIP Superpriority Claims (the “Pre-Petition Superpriority Claims”);

                   (b)    have valid, binding, enforceable and perfected liens in all DIP Collateral,

subject to (i the Carve-Out (ii) the DIP Liens and (iii) any Prior Liens, in each case equal to the

sum of the aggregate Diminution in Value (the “Replacement Liens”); and

                   (c)    be entitled to reimbursement from the Debtors and their estates for the fees

and costs of its professionals, as provided in Paragraph 8 above.

        14.        Non-Waiver. The receipt by the Current 1L Pre-Petition Lender of adequate

protection provided pursuant to this Interim Order is without prejudice to, and does not constitute

a waiver of, expressly or implicitly, the rights of the Current 1L Pre-Petition Lender to seek

additional forms of adequate protection at any time in the event that (a) the adequate protection

provided to the Current 1L Pre-Petition Lender hereunder is insufficient to compensate for any

Diminution in Value or (b) the Debtors receive post-petition financing on any terms other than

those set forth in the DIP Term Sheet (or from any person or entity other than the DIP Lender or

its designee).

        15.        Automatic Effectiveness of Liens. The DIP Liens and Replacement Liens shall not

be subject to a Challenge (as defined below), and the DIP Liens and Replacement Liens shall attach

and become valid, perfected, binding, enforceable, non-avoidable and effective by operation of

law as of the Petition Date without any further action by the Debtors, the DIP Lender or the Current


                                                 - 23 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1      Filed 11/05/20    Page 25 of 92




1L Pre-Petition Lender, respectively, and without the necessity of execution by the Debtors, or the

filing or recordation, of any financing statements, security agreements, vehicle lien applications,

mortgages, filings with a governmental unit (including, without limitation, the U.S. Patent and

Trademark Office or the Library of Congress), or other documents or the taking of any other

actions. If the DIP Lender or Current 1L Pre-Petition Lender hereafter requests that the Debtors

execute and deliver financing statements, security agreements, pledge agreements, control

agreements, collateral assignments, mortgages, or other instruments and documents considered by

the DIP Lender or Current 1L Pre-Petition Lender to be reasonably necessary or desirable to further

evidence the perfection of the DIP Liens or the Replacement Liens, as applicable, the Debtors are

hereby authorized and directed to execute and deliver such financing statements, security

agreements, pledge agreements, control agreements, mortgages, collateral assignments,

instruments, and documents and to pay all fees, taxes, and other governmental charges required to

be paid as a result of or as a condition to recording or filing any such agreements, financing

statements, instruments and other documents, and the DIP Lender and the Current 1L Pre-Petition

Lender are hereby authorized (but not obligated) to file or record such documents without seeking

modification of the automatic stay under section 362 of the Bankruptcy Code, in which event all

such documents shall be deemed to have been filed or recorded at the time and on the Petition

Date. The DIP Lender and/or the Current 1L Pre-Petition Lender may file a photocopy of this

Interim Order as a financing statement with any filing or recording office or with any registry of

deeds or similar office, in addition to, or in lieu of, such financing statements, notices of liens or

similar statements.

        16.        Restrictions on Additional Post-Petition Liens. Other than (a) the Carve-Out or (b)

as otherwise provided in (i) this Interim Order or (ii) the DIP Term Sheet, no claim or lien having


                                                  - 24 -
PHIL1 9190814v.7
              Case 20-12816-JTD           Doc 14-1     Filed 11/05/20     Page 26 of 92




a priority superior or pari passu with those granted by this Interim Order or the DIP Term Sheet

to the DIP Lender and Current 1L Pre-Petition Lender shall be granted at the request of the Debtors.

Without limiting the generality of the foregoing, the Debtors stipulate, acknowledge, and agree

they will not grant any such mortgages, security interests, or liens in the DIP Collateral (or any

portion thereof) to any other parties pursuant to section 364(c) or (d) of the Bankruptcy Code or

otherwise, while (a) any portion of the DIP Facility, any DIP Loans, or any other DIP Obligations

are outstanding or (b) the DIP Lender has any commitment under the DIP Loan Documents.

        17.        Carve-Out. As used in this Interim Order, the term “Carve-Out” shall mean all of

the following:

                   (a) unpaid, postpetition fees and expenses of the Clerk of the Court and the U.S.
                       Trustee pursuant to 28 U.S.C. § 1930(a) in such amount, with respect to the
                       U.S. Trustee as agreed to by the U.S. Trustee or as determined by the Court plus
                       interest pursuant to 31 U.S.C. § 3717;

                   (b) the unpaid postpetition fees and expenses of the professionals retained by the
                       Debtors and by any Committee, whose retentions are approved pursuant to
                       orders of the Court under (“Chapter 11 Professional Fees” and "Chapter 11
                       Professionals," respectively), but only to the extent that Chapter 11
                       Professional Fees (i) are incurred prior to the giving of a notice of the
                       occurrence of the Termination Date by the DIP Lender to the Debtors and any
                       Committee, whether or not such fees are approved on an interim or final basis
                       before or after the Termination Date, (ii) for each Chapter 11 Professional do
                       not exceed the amounts set forth in the Budget for each such Chapter 11
                       Professional, (iii) are subsequently allowed pursuant to an order of the
                       Bankruptcy Court, and (iv) not otherwise paid from retainers;

                   (c) Chapter 11 Professional Fees incurred after the DIP Lender’s transmission of
                       notice of the Termination Date in an aggregate amount not to exceed
                       $100,000.00, to the extent such fees and expenses are (i) subsequently allowed
                       by the Court under sections 330, 331, or 363 of the Bankruptcy Code, and (ii)
                       not otherwise paid from any retainers; provided that such notice of Termination
                       Date is not rescinded or withdrawn; and

                   (d) all reasonable fees and expenses incurred by a trustee under section 726(b) of
                       the Bankruptcy Code (and subsequently approved by the Court) in an aggregate
                       amount not to exceed $50,000.

Further, prior to the Termination Date, the Debtors are authorized to and shall fund, on a weekly
                                                  - 25 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20    Page 27 of 92




basis, a trust account held by the Debtors’ counsel (the “Trust Account”) the amounts set forth in

the Budget for Chapter 11 Professionals for the sole purpose of paying the fees and expenses of

such Chapter 11 Professionals; provided however, that payment of such fees and expenses is

subject to allowance pursuant to an Order of the Bankruptcy Court. To the extent that the Trust

Account is funded, the Carve Out shall be reduced by such funded amount dollar-for-dollar.

        18.        Payment of Compensation. Subject to their obligations under Paragraph 16 hereof,

nothing herein shall be construed as a consent to the allowance of any Chapter 11 Professional

Fees (or the fees and expenses of any trustee) nor shall it limit or otherwise affect the right of the

DIP Lender or the Current 1L Pre-Petition Lender or any other party in interest to object to the

allowance and payment of any such fees and expenses. Except as set forth herein, no Chapter 11

Professional Fees shall be paid absent a Court order allowing such payment pursuant to a fee

application on notice or other procedure permitted by any Court order allowing interim

compensation or the payment of Chapter 11 Professional Fees.

        19.        No Direct Responsibility for Chapter 11 Professional Fees.       Subject to their

obligations under Paragraph 16 hereof, neither the DIP Lender nor the Current 1L Pre-Petition

Lender shall be directly responsible for the payment or reimbursement of any fees or

disbursements of any Chapter 11 Professional (or, as applicable, the professionals of any chapter

7 trustee). Subject to their obligations under Paragraph 16 hereof, nothing in the Interim Order,

the Final Order, or otherwise shall be construed to obligate either the DIP Lender or the Current

1L Pre-Petition Lender in any way to pay compensation to, or reimburse expenses of, any Chapter

11 Professional (or, as applicable the professionals of any chapter 7 trustee) or to guarantee that

the Debtors have sufficient funds to pay such compensation or reimbursement.

        20.        Limitations on Use of Cash Collateral and Proceeds of the DIP Facility.


                                                 - 26 -
PHIL1 9190814v.7
              Case 20-12816-JTD           Doc 14-1     Filed 11/05/20      Page 28 of 92




                   (a)    Challenges Restricted. Except as provided in Paragraph 19 (b), neither the

Cash Collateral nor any proceeds of the DIP Facility shall be used for any of the following:

                          i. to permit the Debtors, or any other party-in-interest or their
                             representatives (including without limitation, the Committee, if any) to
                             challenge or otherwise contest or institute any proceeding to determine
                             (Y) the validity, perfection, or priority any lien or security interest in
                             favor of the DIP Lender, the Current 1L Pre-Petition Lender, or their
                             respective successors or predecessors in interest, or (Z) the validity,
                             enforceability or amount of any obligation of any of the Debtors under
                             the 1L Pre-Petition Credit Agreement or any other 1L Prepetition Loan
                             Document;

                          ii. to commence, prosecute, or defend any claim, motion, proceeding, or
                              cause of action against the DIP Lender, the Current 1L Pre-Petition
                              Lender, or any of their respective affiliates, agents, attorneys, advisors,
                              successors, predecessors in interest, or representatives (including,
                              without limitation, any lender liability claims, subordination claims, or
                              rights to credit bid);

                          iii. to commence, prosecute, or defend any claim, motion, proceeding, or
                               cause of action to determine, disallow or challenge the obligations of
                               the Debtors under any of the 1L Pre-Petition Loan Documents, or the
                               DIP Loan Documents (clauses (a)i through (a)iii, each, a "Challenge");
                               or

                          iv. to fund acquisitions, capital expenditures, capital leases, or any other
                              similar expenditure other than capital expenditures specifically set forth
                              in the Budget and approved by the DIP Lender.

                   (b)    Limited Investigation Permitted. Notwithstanding the prohibitions set forth

in Paragraph 20(a) above, the Committee (if any) and its Chapter 11 Professionals (if any) shall be

permitted to use not more than $25,000.00 (in the aggregate) of the DIP Facility proceeds or Cash

Collateral to investigate the liens, and claims of, and potential cause of action against the Current

1L Pre-Petition Lender; provided, however, that such amount may only be used for investigative

purposes and may not be used to bring a Challenge.

        21.        Stipulations Binding; Conditions.




                                                  - 27 -
PHIL1 9190814v.7
             Case 20-12816-JTD          Doc 14-1     Filed 11/05/20      Page 29 of 92




                   (a)   Review Period.     The Debtors' Stipulations shall be binding upon all

creditors, equity holders, and parties-in-interest in these Chapter 11 Cases (including, but not

limited to, the Committee, if any) unless both of the following occur:

                         i. an adversary proceeding is filed by a party with standing against the
                            Current 1L Pre-Petition Lender challenging the 1L Pre-Petition Liens,
                            1L Pre-Petition Obligations, or otherwise asserting estate claims against
                            the Current 1L Pre-Petition Lender (a "Challenge Proceeding") by (Y)
                            any party-in-interest prior to the expiration of seventy-five (75) days
                            from the entry of the Interim Order or (Z) the Committee, if formed,
                            sixty (60) days after its formation (the “Review Period”); and

                         ii. a final, non-appealable judgment is entered against the Current 1L Pre-
                             Petition Lender in such timely filed Challenge Proceeding.

                   (b)   Passage of Review Period.       Any party-in-interest that fails to file a

Challenge Proceeding within the applicable Review Period shall be forever barred from asserting

any Challenge against the Current 1L Pre-Petition Lender for itself or on behalf of the Debtors’

estates, or challenging in any manner the Current 1L Pre-Petition Lender's liens and claims against

the Debtors. Without limiting the generality of the foregoing, if a Challenge Proceeding is not

filed on or before the expiration of the applicable Review Period (or such other later date as

extended by the prior written consent of the Current 1L Pre-Petition Lender and the DIP Lender

or otherwise ordered by the Court), then the Debtors' Stipulations contained in Paragraph E of this

Interim Order shall be irrevocably binding on the Debtors, the Committee (if any), and all parties-

in-interest and any and all successors-in-interest as to any of the foregoing, without further action

by any party or this Court, and the Committee (if any), any other party-in-interest, and any and all

successors-in-interest as to any of the foregoing, shall thereafter be forever barred from bringing

any Challenge Proceeding (or similar action) with respect thereto.

                   (c)   Preclusive Effect. Notwithstanding anything to the contrary herein, even if

a Challenge Proceeding is timely commenced within the applicable Review Period by a party with

                                                - 28 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20      Page 30 of 92




standing, the Debtors' Stipulations contained in Paragraph E of this Interim Order shall nonetheless

remain binding and preclusive on all other parties-in-interest (i.e., all parties other than the party

that has brought the Challenge Proceeding) and all successors thereto, except to the extent that any

of the Debtors' Stipulations are successfully invalidated in such Challenge Proceeding. For the

avoidance of doubt, nothing in this Interim Order vests or confers on any person (as defined in

section 101(41) of the Bankruptcy Code) standing or authority to pursue any cause of action

belonging to the Debtors or their estates.

        22.        Automatic Stay; Rights and Remedies Upon Event of Default.

                   (a)   Termination. Subject to the terms and conditions set forth in the DIP Term

Sheet and this Paragraph 22, the DIP Facility shall terminate upon the earliest to occur of:

                         i. the Maturity Date (as defined in the DIP Term Sheet);

                         ii. the date on which a sale of all or substantially all of the Debtors' assets
                             closes;

                         iii. upon notice to the Debtors and at the election of the DIP Lender in its
                              sole discretion:

                                a. three (3) days after the Petition Date if this Interim Order has not
                                   been entered;

                                b. twenty-five (25) days after the Petition Date if the Final Order
                                   has not been entered;

                                c. the occurrence and continuance of any Event of Default beyond
                                   the expiration of any applicable cure or grace period;

                                d. the failure of the Debtors to otherwise comply with the terms
                                   and conditions of the DIP Facility (specifically including, but
                                   not limited to, the obligations set forth in the “Sale Process”
                                   section of the DIP Term Sheet);

                                e. the effective date of a confirmed plan of reorganization or
                                   liquidation that provides for indefeasible payment in full in cash
                                   of all DIP Obligations or is otherwise acceptable to the DIP
                                   Lender in its sole discretion;


                                                 - 29 -
PHIL1 9190814v.7
             Case 20-12816-JTD          Doc 14-1      Filed 11/05/20     Page 31 of 92




                                f. the entry of an order by the Court (X) granting relief from the
                                   automatic stay permitting foreclosure on any assets of the
                                   Debtors with a value in excess of $100,000 in the aggregate, (Y)
                                   appointing a trustee or an examiner with special powers, or (Z)
                                   dismissing or converting the Chapter 11 Cases; and

                                g. the filing or support by the Debtors of a plan of reorganization
                                   or liquidation that does not provide for indefeasible payment in
                                   full of all DIP Obligations and 1L Pre-Petition Obligations
                                   and/or is not otherwise acceptable to the DIP Lender in its sole
                                   and absolute discretion.

                   (b)   Termination Date. The date on which the earliest of clauses (a)i through

(a)iii above occurs is referred to hereinafter as the “Termination Date.” On and after the

occurrence of the Termination Date, the DIP Lender is hereby authorized and to take any or all of

the following actions without further notice (except the Termination Notice, as defined below),

motion or application to, order of or hearing before, this Court:

                         i. cease making any DIP Loan advances to the Debtors;

                         ii. terminate, reduce or restrict any commitment to extend credit to the
                             Debtors under the DIP Facility;

                         iii. terminate the Debtors’ rights under this Interim Order, if any, to use
                              Cash Collateral, except to the extent such cash may be used for the
                              Carve-Out (provided that nothing in this Interim Order shall limit the
                              Debtors’ ability to seek to use Cash Collateral on a non-consensual basis
                              and/or challenge whether such a Termination Date has occurred);

                         iv. declare the unpaid principal amount of all outstanding DIP Loans, all
                             interest accrued and unpaid thereon, and all other DIP Obligations to be
                             immediately due and payable, without presentment, demand, protest or
                             other notice of any kind, all of which are hereby expressly waived by
                             the Debtors;

                         v. freeze monies or balances in the Debtors’ accounts except to the extent
                            that such cash may be used for the Carve-Out;

                         vi. (X) immediately set off any and all amounts in accounts maintained by
                             the Debtors with the DIP Lender against the DIP Obligations except to
                             the extent that such cash may be used for the Carve-Out, (Y) enforce all
                             rights and remedies against the DIP Collateral in the possession of the
                             DIP Lender for application towards the DIP Obligations and otherwise

                                                 - 30 -
PHIL1 9190814v.7
             Case 20-12816-JTD          Doc 14-1      Filed 11/05/20     Page 32 of 92




                            proceed to protect or enforce all rights and remedies of the DIP Lender
                            under the DIP Loan Documents or applicable law, including, but not
                            limited to, by suit in equity, action at law or other appropriate
                            proceeding, whether for the specific performance of any covenant or
                            agreement contained in the DIP Term Sheet (or any other DIP Loan
                            Document) or any instrument pursuant to which the DIP Obligations are
                            evidenced, and (Z) if such amount shall have become due, by
                            declaration or otherwise, proceed to enforce the payment thereof or any
                            other legal or equitable right of the DIP Lender, except to the extent
                            necessary for payment of the Carve-Out; and

                         vii. take any other actions or exercise any other rights or remedies permitted
                              under this Interim Order or the Final Order, as applicable, the DIP Loan
                              Documents, or applicable law to effectuate the repayment of the DIP
                              Obligations;

provided, however, that, prior to the first exercise of any right or remedy described in clauses

(b)iiError! Reference source not found. through (b)vii of this Paragraph 22, the DIP Lender shall

be required to provide to the Debtors (with a copy to their bankruptcy counsel), counsel to the

Committee (if any), and the U.S. Trustee three (3) business days' prior written notice (the

“Remedies Notice Period”) of the DIP Lender's intention to enforce any such rights or remedies

(the “Termination Notice”).

                   (c)   Automatic Stay. The automatic stay imposed by section 362(a) of the

Bankruptcy Code is hereby modified to permit (A) the Debtors to grant the DIP Liens, the DIP

Superpriority Claim, the Replacement Liens, the Prepetition Superpriority Claim, and all other

security provided for in the DIP Term Sheet or this Interim Order, and to perform such acts as the

DIP Lender may request to assure the perfection and priority of the DIP Liens or the Current 1L

Prepetition Lender may request to assure the perfection and priority of the Replacement Liens, and

(B) the implementation of the terms of this Interim Order. The automatic stay imposed by section

362(a) of the Bankruptcy Code is hereby modified so that upon the expiration of the Remedies

Notice Period, the DIP Lender shall be entitled to exercise and enforce all rights and remedies

provided for in the DIP Term Sheet (or any other DIP Loan Document), this Interim Order or
                                                 - 31 -
PHIL1 9190814v.7
              Case 20-12816-JTD         Doc 14-1    Filed 11/05/20     Page 33 of 92




applicable law to satisfy the DIP Obligations and DIP Liens, subject to the Carve Out. During the

Remedies Notice Period, the Debtor, the Committee, and/or any party in interest shall be entitled

to seek an emergency hearing within the Remedies Notice Period with the Court. Unless the Court

has determined that an Event of Default has not occurred and/or is not continuing or the Court

orders otherwise, the automatic stay, as to the DIP Lender shall automatically be terminated at the

end of the Remedies Notice Period without further notice or order. Upon expiration of the

Remedies Notice Period, unless otherwise ordered by the Court, the DIP Lender shall be permitted

to exercise all rights and remedies under the DIP Term Sheet and this Interim Order and under

applicable law (including, without limitation, with respect to its rights to enforcement actions

against the Debtor, the DIP Collateral and otherwise) without further application to or order of

this Court; provided further, however, that, upon receipt of any Termination Notice, the Debtors

may only make disbursements in the ordinary course of business and with respect to the Carve-

Out, but may not make any other disbursements (other than those consented to by the DIP Lender).

Upon expiration of the Remedies Notice Period, the DIP Lender and its representatives shall be

granted access to all of the Debtors’ locations in support of the enforcement and exercise of its

remedies.

                   (d)   Rights and Remedies Cumulative. The rights and remedies of the DIP

Lender specified herein are cumulative and not exclusive of any rights or remedies that the DIP

Lender may have under the DIP Loan Documents or otherwise. The DIP Lender's delay or failure

to exercise any rights and remedies under any of the DIP Loan Documents or this Interim Order

shall not constitute a waiver of the DIP Lender's rights hereunder, thereunder or otherwise.

        22.        Continuation of Prepetition Cash Management Procedures. Except to the extent

inconsistent with the express terms of this Interim Order, the Debtors shall use (and shall continue


                                               - 32 -
PHIL1 9190814v.7
              Case 20-12816-JTD           Doc 14-1     Filed 11/05/20     Page 34 of 92




to use) a cash management system that is the same as or substantially similar to the Debtors' cash

management system in place prior to the Petition Date. Any material changes from such pre-

petition cash management system must be acceptable to the DIP Lender in its sole discretion.

        23.        Indemnification, Release, etc. In each case, subject to entry of the Final Order:

                   (a)     Indemnity. The Debtors are hereby authorized and directed to indemnify

and hold harmless the DIP Lender, its affiliates, and their respective officers, directors, employees

and agents (including all of their Professionals) (each an “Indemnified Party”) harmless from and

against any and all claims, damages, losses, liabilities and expenses (including, without limitation,

all professional fees) to which any Indemnified Party may become liable or which may be incurred

by or asserted against any Indemnified Party, in each case in connection with or arising out of or

by reason of any investigation, litigation, or proceeding arising out of or relating to or in connection

with the DIP Facility, any obligation, or any act, event or transaction related or attendant thereto

or any use or intended use of the proceeds of the DIP Facility, except to the extent the same is

found in a final, non-appealable judgment by a court of competent jurisdiction to have resulted

from such Indemnified Party’s gross negligence or willful misconduct.

                   (b)    DIP Release. The Debtors hereby absolutely and unconditionally release

and forever discharge and acquit the DIP Lender and its successors, assigns, affiliates, subsidiaries,

parents, officers, shareholders, directors, employees, attorneys, and agents, past, present, and

future, and their respective heirs, predecessors, successors, and assigns, each solely in their

capacity as such (collectively, the "DIP Released Parties"), from any and all obligations and

liabilities to the Debtors (and their successors and assigns) or their estates and from any and all

claims, demands, liabilities, responsibilities, disputes, remedies, causes of action, indebtedness and

obligations, rights, assertions, allegations, actions, suits, controversies, proceedings, losses,

damages, injuries, attorneys' fees, costs, expenses, or judgments of every type (in each case, arising
                                                - 33 -
PHIL1 9190814v.7
             Case 20-12816-JTD         Doc 14-1     Filed 11/05/20      Page 35 of 92




on or prior to the date of the Final Order), whether known, unknown, asserted, unasserted,

suspected, unsuspected, accured, unaccrued, fixed, contingent, pending, or threatened, including,

without limitation, all legal and equitable theories of recovery, arising under common law, statute

or regulation or by contract, of every nature and description, in each case, arising in connection

with or relating to the DIP Facility, the DIP Liens, or any of the DIP Loan Documents; provided,

that nothing herein shall relieve the DIP Released Parties from fulfilling their obligations under

the DIP Loan Documents and/or this Interim Order.

                   (c)   No Lender Liability. Nothing in this Interim Order, any of the DIP Loan

Documents, the 1L Pre-Petition Loan Documents, or any other documents related thereto, shall in

any way be construed or interpreted to impose or allow the imposition upon the DIP Lender or the

Current 1L Pre-Petition Lender of any liability for any claims arising from any activities by the

Debtors in the operation of their businesses or in connection with the administration of these

Chapter 11 Cases (or any successor case hereto). The DIP Lender and the Current 1L Pre-Petition

Lender shall not, solely by reason of having made loans under the DIP Facility, authorizing the

use of Cash Collateral, or performing any act authorized by the DIP Loan Documents or this

Interim Order (as the case may be), be deemed to be in control of the operations of the Debtors or

to be acting as a "responsible person" or "owner or operator" with respect to the operation or

management of the Debtors (as such terms, or any similar terms, are used in CERCLA, 42 U.S.C.

§§ 9601, et seq., as amended, or any similar federal or state statute). Nothing in this Interim Order

or the DIP Loan Documents shall be in any way construed or interpreted to impose or allow the

imposition upon the DIP Lender or the Current 1L Pre-Petition Lender of any liability for any

claims arising from the prepetition or postpetition activities of any of the Debtors.




                                               - 34 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20     Page 36 of 92




        24.        Section 506(c) Waiver. Upon entry of the Final Order, and subject to the Carve-

Out, the Debtors irrevocably waive (and shall be prohibited from) asserting any surcharge claim,

under sections 506(c) or 105(a) of the Bankruptcy Code or otherwise, for any costs and expenses

incurred in connection with the preservation, protection, or enhancement of, or realization by the

DIP Lender or Current 1L Pre-Petition Lender upon the DIP Collateral or the 1L Pre-Petition

Collateral (as applicable) and no costs or expenses of administration that have been or may be

incurred in any of these Chapter 11 Cases at any time shall be charged against the DIP Lender or

the Current 1L Pre-Petition Lender or any of their respective claims or liens (including any claims

or liens granted pursuant to this Interim Order).

        25.        No Marshaling. Upon entry of the Final Order, in no event shall the DIP Lender or

the Current 1L Pre-Petition Lender be subject to the equitable doctrine of “marshaling” or any

other similar doctrine with respect to the DIP Collateral or the 1L Pre-Petition Collateral (as

applicable), and all proceeds thereof shall be received and used in accordance with this Interim

Order or Final Order (as applicable).

        26.        Section 552(b). Upon entry of the Final Order, the Current 1L Pre-Petition Lender

shall be entitled to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and the

“equities of the case” exception under section 552(b) of the Bankruptcy Code shall not apply to

the Current 1L Pre-Petition Lender with respect to proceeds, products, offspring, or profits of any

of the 1L Pre-Petition Collateral.

        27.        Right to Credit Bid. Subject to section 363(k) of the Bankruptcy Code, the Current

1L Pre-Petition Lender and the DIP Lender shall have the right to credit bid up to the full amount

of their respective claims in any sale of the 1L Pre-Petition Collateral or the DIP Collateral, as

applicable, without the need for further Court order authorizing the same, and whether such sale


                                                 - 35 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20    Page 37 of 92




is effectuated through section 363 or 1129 of the Bankruptcy Code, by a chapter 7 trustee under

section 725 of the Bankruptcy Code, or otherwise.

        28.        Discharge Waiver. The DIP Obligations shall not be discharged by the entry of an

order confirming any plan of reorganization or liquidation, notwithstanding the provisions of

section 1141(d) of the Bankruptcy Code, unless such plan provides for either (Y) the indefeasible

payment in full in cash of all DIP Obligations or (Z) such other treatment of the DIP Obligations

acceptable to the DIP Lender in its sole and absolute discretion.

        29.        Order Binding. The provisions of this Interim Order shall be binding upon and

inure to the benefit of the Debtors, the DIP Lender, the Current 1L Pre-Petition Lender, and their

respective successors and assigns. To the extent permitted by applicable law, this Interim Order

shall bind any successor to the Debtors, including, without limitation, any trustee hereafter

appointed for the estate of any of the Debtors, whether in these Chapter 11 Cases or in the event

of the conversion of any of the Chapter 11 Cases to a liquidation under chapter 7 of the Bankruptcy

Code. This binding effect is an integral part of this Interim Order.

        30.        Survival and Effect of Dismissal or Conversion. The provisions of this Interim

Order and any actions taken pursuant hereto shall survive the entry of any order: (a) confirming

any plan of reorganization or liquidation in any of the Chapter 11 Cases; (b) converting any of the

Chapter 11 Cases to a chapter 7 case; or (c) dismissing any of the Chapter 11 Cases; and the terms

and provisions of this Interim Order as well as the DIP Superpriority Claims and the DIP Liens in

the DIP Collateral granted pursuant to this Interim Order and the DIP Loan Documents (and with

respect to the entry of any order as set forth in clause (b) or (c) of this Paragraph, the Replacement

Liens and Pre-Petition Superpriority Claims) shall continue in full force and effect, in each case

subject to payment of the Carve-Out, notwithstanding the entry of any such order. The respective


                                                 - 36 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20     Page 38 of 92




rights of the DIP Lender and the Current 1L Pre-Petition Lender under the DIP Loan Documents,

1L Pre-Petition Loan Documents, or this Interim Order, shall be unaffected; and all of the

respective rights and remedies thereunder of the DIP Lender and the Current 1L Pre-Petition

Lender shall remain in full force and effect as if the entry of an order as set forth in clause (b) or

(c) of this Paragraph had not occurred.

        31.        Insurance Policies. Upon entry of this Interim Order, on each insurance policy

maintained by the Debtors which in any way relates to the DIP Collateral: (a) the DIP Lender shall

be, and shall be deemed to be, without any further action or notice, named as an additional insured;

and (b) the DIP Lender shall be, and shall be deemed to be, without any further action or noticed,

named as a loss payee. The Debtors are authorized and directed to take any actions necessary to

have the DIP Lender be added as an additional insured and loss payee on each insurance policy

maintained by the Debtors which in any way relates to the DIP Collateral.

        32.        Joint and Several Liability. Nothing in this Interim Order shall be construed to

constitute a substantive consolidation of any of the Debtors' estates; provided, however, the

Debtors shall be jointly and severally liable for the obligations hereunder and all DIP Obligations

in accordance with the terms hereof and of the DIP Loan Documents.

        33.        Section 364(e) Protection. To the fullest extent provided by section 364(e) of the

Bankruptcy Code, if any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated, or stayed, such reversal, modification, vacatur, or stay shall not affect the: (a)

validity of any DIP Obligations owing to the DIP Lender, or adequate protection obligations owing

to the Current 1L Pre-Petition Lender incurred prior to the actual receipt by the DIP Lender or

Current 1L Pre-Petition Lender, as applicable, of written notice of the effective date of such

reversal, modification, vacatur, or stay; or (b) validity or enforceability of any DIP Loans under


                                                 - 37 -
PHIL1 9190814v.7
              Case 20-12816-JTD          Doc 14-1     Filed 11/05/20     Page 39 of 92




the DIP Facility or other advances previously made or any claim, lien, security interest, or priority

authorized or created hereby or pursuant to the DIP Loan Documents with respect to any DIP

Obligations, or adequate protection obligations owing to the Current 1L Pre-Petition Lender.

Notwithstanding any such reversal, modification, vacatur, or stay, any use of Cash Collateral or

the incurrence of DIP Obligations, or adequate protection obligations owing to the Current 1L Pre-

Petition Lender by the Debtors prior to the actual receipt by the DIP Lender or Current 1L Pre-

Petition Lender, as applicable, of written notice of the effective date of such reversal, modification,

vacatur, or stay, shall be governed in all respects by the provisions of this Interim Order, and the

DIP Lender and the Current 1L Pre-Petition Lender shall be entitled to all of the rights, remedies,

protections, and benefits granted under section 364(e) of the Bankruptcy Code, this Interim Order,

and the DIP Loan Documents with respect to all uses of Cash Collateral and the incurrence of DIP

Obligations, and adequate protection obligations owing to the Current 1L Pre-Petition Lender.

        34.        Proofs of Claim. Notwithstanding any order entered by the Court in relation to the

establishment of a bar date in these Chapter 11 Cases to the contrary, or otherwise, the DIP Lender

and the Current 1L Pre-Petition Lender shall not be required to file any proof of claim in these

Chapter 11 Cases (or any successor case) for any claim (a) allowed in or arising under this Interim

Order, or (b) arising under any DIP Loan Document or 1L Prepetition Loan Document.

        35.        Immediate Effect.     Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

6006(d), 7062, or 9024, any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

Procedure, this Interim Order shall be immediately effective and enforceable upon its entry and

there shall be no stay of execution or effectiveness of this Interim Order.

        36.        Order Controls. To the extent any provision of this Interim Order conflicts with

any provision of the Motion or the DIP Term Sheet, the provisions of this Interim Order shall


                                                 - 38 -
PHIL1 9190814v.7
              Case 20-12816-JTD           Doc 14-1     Filed 11/05/20     Page 40 of 92




control. The terms of this Interim Order are without prejudice to the rights of any party in interest

to object to such terms at the Final Hearing.

        37.        Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

        38.        Jurisdiction. This Court shall retain exclusive jurisdiction to interpret and enforce

the provisions of the DIP Facility and this Final Order in all respects; provided, however, that in

the event this Court abstains from exercising or declines to exercise jurisdiction with respect to

any matter provided for in this paragraph or is without jurisdiction, such abstention, refusal, or

lack of jurisdiction shall have no effect upon and shall not control, prohibit or limit the exercise of

jurisdiction of any other court having competent jurisdiction with respect to any such matter.

        39.        Final Hearing. The Final Hearing is scheduled for [, 2020], at [] (prevailing

Eastern time) before this Court. The Debtors shall promptly mail copies of this Interim Order

(which shall constitute adequate notice of the Final Hearing) to the Notice Parties, to any other

party that has filed a request for notices with this Court, and to the Committee (if any). Any party

in interest objecting to the relief sought at the Final Hearing must: (a) file its written objections

with the Clerk of the United States Bankruptcy Court, District of Delaware; and (b) serve such

written objections upon (i) proposed counsel to the Debtors, Klehr Harrison Harvey Branzburg

LLP, 919 North Market Street, Suite 1000, Wilmington, Delaware 19801, (Attn: Domenic E.

Pacitti; dpacitti@klehr.com and Michael W. Yurkewicz; myurkewicz@klehr.com) (ii) counsel to

the DIP Lender and Current 1L Pre-Petition Lender, TROUTMAN PEPPER HAMILTON SANDERS LLP,

Hercules Plaza Suite 5100, 1313 N. Market Street, Wilmington, Delaware 19801 (Attn: David B.

Stratton; david.stratton@troutman.com) and TROUTMAN PEPPER HAMILTON SANDERS LLP, 600

Peachtree St. NE, Suite 3000, Atlanta, Georgia 30308 (Attn: Matthew R. Brooks;


                                                  - 39 -
PHIL1 9190814v.7
             Case 20-12816-JTD        Doc 14-1      Filed 11/05/20     Page 41 of 92




matthew.brooks@troutman.com and Matthew G. Roberts, matthew.Roberts2@troutman.com) ;

and (c) the Office of the United States Trustee for the District of Delaware, 844 King Street, Suite

2207,    Lock      Box   35,   Wilmington,   Delaware    19801,    (Attn:   Benjamin     Hackman;

Benjamin.A.Hackman@usdoj.gov); in each case, so as to be filed, served, and received by no later

than 4:00 p.m. (prevailing Eastern Time) on November [], 2020.




                                               - 40 -
PHIL1 9190814v.7
Case 20-12816-JTD   Doc 14-1   Filed 11/05/20   Page 42 of 92




                       EXHIBT A
                     DIP Term Sheet
               Case 20-12816-JTD             Doc 14-1       Filed 11/05/20         Page 43 of 92




 TERMS FOR FIRST LIEN SECURED SUPER-PRIORITY DEBTOR IN POSSESSION
  FINANCING FOR FURNITURE FACTORY OUTLET, LLC AND BEDDING, LLC

This term sheet (this “Term Sheet”) sets forth the terms and conditions upon which the DIP Lender
(as defined below) shall establish the DIP Facility (as defined below) in favor of the Borrowers (as
defined below).

                                                       Parties

 Borrower:                           Furniture Factory Outlet, LLC, a Delaware limited liability company
                                     (“FFO”) and Bedding, LLC, a Delaware limited liability
                                     (“Bedding”, together with FFO, collectively, the “Borrowers”).

 Guarantors:                         Each of the Guarantors under the Pre-Petition Credit Agreement (as
                                     defined below)1 (together with the Borrowers, the “Debtors”).

                                     For the avoidance of doubt, each guarantor hereby affirms its
                                     guaranty as set forth in Article IV of the Pre-Petition Credit
                                     Agreement.

                                     Each Guarantor hereby jointly and severally unconditionally and
                                     irrevocably guarantees the punctual payment when due, whether at
                                     stated maturity, by acceleration or otherwise, of all obligations of the
                                     Borrowers now or hereafter existing hereunder and under any related
                                     document, whether for principal, interest, fees, expenses or
                                     otherwise (such obligations, to the extent not paid by the Borrowers,
                                     being the “Guaranteed Obligations”), and agrees to pay any and all
                                     expenses (including counsel fees and expenses) incurred by the DIP
                                     Lender in enforcing any rights under the guaranty set forth herein.
                                     Without limiting the generality of the foregoing, each Guarantor’s
                                     liability shall extend to all amounts that constitute part of the
                                     Guaranteed Obligations and would be owed by the Borrowers to the
                                     DIP Lender but for the fact that they are unenforceable or not
                                     allowable due to the existence of a bankruptcy, reorganization or
                                     similar proceeding involving the Borrowers or any Guarantor.

                                     Notwithstanding the foregoing, recourse against Guarantor Furniture
                                     Factory Ultimate Holdings, LP (“Ultimate Holdings”) for the
                                     Guaranteed Obligations shall be limited to Ultimate Holdings’ assets
                                     and Ultimate Holdings’ general partner, Sun Holdings VI, LLC (the
                                     “GP”) shall, notwithstanding anything to the contrary under

1
  Such Guarantors include (i) Furniture Factory Outlet, LLC, a Delaware limited liability company, (ii) Bedding, LLC,
a Delaware limited liability company, (iii) Furniture Factory Ultimate Holding, LP, a Delaware limited partnership,
(iv) Furniture Factory Holding, LLC, a Delaware limited liability company, (v) Furniture Factory Intermediate
Holding, LLC, a Delaware limited liability company, (vi) Furniture Factory Outlet Transportation, Inc., an Arkansas
corporation, (vii) Bedding Holding, LLC, a Delaware limited liability company, and (viii) Bedding Intermediate
Holding, LLC, a Delaware limited liability company.


PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1       Filed 11/05/20    Page 44 of 92




                           applicable Delaware law or otherwise, have no liability for any
                           Guaranteed Obligations, including any obligation guaranteed by
                           Ultimate Holdings.

                           American Freight hereby agrees that it shall not sell, transfer, assign,
                           convey or grant participations in any of its rights, title or interest in
                           (including proceeds thereof), to and under any Ultimate Holdings’
                           prepetition or post-petition guaranty or other obligation (a
                           “Transfer”) to any Prohibited Assignee. Any Transfer in violation
                           of the foregoing shall be null and void ab initio.

                           Ultimate Holdings’ prepetition and post-petition guarantees (the
                           “Holdings Guarantees”) shall terminate, and any and all GP
                           obligations relating thereto shall be deemed released and discharged
                           immediately upon the consummation of any Credit Bid by the DIP
                           Lender or any other transaction that results in American Freight or
                           any other person that owns, holds, or otherwise controls an interest
                           under the Pre-Petition Credit Agreement gaining direct or indirect
                           control of Ultimate Holdings’ or any of its direct or subsidiaries or a
                           material portion of the assets of Ultimate Holdings’ or any of its
                           direct or indirect subsidiaries.

                           If, prior to the Closing, American Freight seeks to Transfer all or a
                           portion of its rights against Ultimate Holdings under the Holdings
                           Guarantees to a transferee in a Transfer that is expressly permitted
                           hereunder, such Transfer shall be null and void and of no force and
                           effect, unless and until the transferee agrees in writing to be bound
                           by this Term Sheet.

 DIP Lender:               American Freight FFO, LLC (“American Freight” or the “DIP
                           Lender”).


                                           Terms

 Amount and Type of        The DIP Lender shall make available to the Borrowers a super-
 Facility:                 priority, secured, debtor-in-possession credit facility (the “DIP
                           Facility”) consisting of a multi-draw term loan facility in the
                           aggregate principal amount of up to $6,540,000.00 (the “DIP
                           Loans”). Once repaid, amounts under the DIP Facility may not be
                           reborrowed.

                           Advances under the DIP Facility shall be subject to (i) the conditions
                           precedent to advances under Sections 5.02(a), (b) and (c) of the Pre-
                           Petition Credit Agreement (and shall include, without limitation, a
                           condition that no Default or Event of Default has occurred and is
                           continuing under the DIP Loan Documents (as defined below)), and

                                             2
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD       Doc 14-1       Filed 11/05/20     Page 45 of 92




                               (ii) satisfaction of the conditions precedent herein.

                                       The DIP Facility will be subject to the terms and conditions
                               of this Term Sheet, certain provisions of the Pre-Petition Credit
                               Agreement referred to herein, the Interim Order, the Final Order and
                               all other security documents, guarantees and other legal
                               documentation entered into in connection with the DIP Facility
                               and/or the Pre-Petition Credit Agreement (including, without
                               limitation, all Loan Documents (as defined in the Pre-Petition Credit
                               Agreement), each solely as referred to and modified and
                               supplemented by this Term Sheet, the Interim Order, and the Final
                               Order (collectively, together with this Term Sheet, the Pre-Petition
                               Credit Agreement, and any Definitive Credit Agreement (as defined
                               below), the “DIP Loan Documents”). The relevant sections of Pre-
                               Petition Credit Agreement are incorporated herein by reference, as
                               applicable.

                               Upon the request of the DIP Lender, the Debtors shall enter into a
                               definitive credit agreement incorporating the terms of this Term
                               Sheet and otherwise consistent with the Pre-Petition Credit
                               Agreement (a “Definitive DIP Credit Agreement”), along with
                               such other loan documents as the DIP Lender shall request.

                               Without limiting the foregoing, the DIP Facility shall be subject to
                               the entry in the Bankruptcy Court of the Interim Order, in form and
                               substance acceptable to the DIP Lender in its sole and absolute
                               discretion.

 Non-Default Interest Rate Interest on all outstanding advances under the DIP Facility shall
 and Payment Terms:        accrue from and after the date of such advance at a per annum
                           floating rate equal to LIBOR+7.00% (the “Non-Default Interest
                           Rate”), subject to a LIBOR floor of 0.00%; provided, that if LIBOR
                           ceases to be published on a regular basis or to be used as a prevailing
                           market reference rate for commercial loans, each as determined by
                           the DIP Lender prior to payment in full of the obligations under the
                           DIP Facility, the DIP Lender shall in its discretion select an alternate
                           reference rate giving due regard to market practices with respect to
                           commercial loans. All accrued and unpaid interest, and the
                           origination fee, shall be payable by the Borrowers to the DIP Lender
                           in the periods set forth in the Budget. All computations of interest
                           payable hereunder shall be on the basis of a three hundred sixty
                           (360)-day year consisting of twelve (12) thirty (30)-day months and
                           actual days elapsed in the period of which such interest is payable.

                               For the avoidance of doubt, the interest payment dates for interest
                               under the DIP Facility shall be the same as the Pre-Petition Credit


                                                3
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20     Page 46 of 92




                           Agreement.

 Default Interest Rate:    Effective immediately upon the occurrence of the Termination Date
                           and the failure by the Debtors to pay in full to the DIP Lender all
                           amounts owing under the DIP Facility within one (1) business day
                           (as defined below) of the occurrence thereof, interest on all amounts
                           outstanding under the DIP Facility shall accrue at a rate that is 2%
                           per annum in excess of the Non-Default Interest Rate (the “Default
                           Interest Rate”), unless waived in writing by the DIP Lender in its
                           sole discretion.

 Loan Payments:            All unpaid principal, accrued interest, fees, costs and expenses
                           arising under or relating to the DIP Facility shall be due and payable
                           in full by the Borrowers on the Termination Date, whether occurring
                           by maturity, upon acceleration or otherwise.

 Draw Schedule:            All advances under the DIP Facility shall be limited to the following
                           amounts during the following periods, unless the Termination Date
                           (as defined below) shall have occurred before any such date:

                              a. upon entry of the Interim Order: $1,750,000.00;

                              b. from November 16, 2020 through and including November
                                 29, 2020: $1,600,000.00;

                              c. from November 30, 2020 through and including December
                                 13, 2020: $1,600,000.00; and

                              d. from December 14, 2020 through and including December
                                 30, 2020: $1,590,000.00 (a. through d., collectively, the
                                 “Draw Schedule”).

                           The Draw Schedule may be further modified and amended from time
                           to time only with the prior written consent of the DIP Lender and the
                           Borrowers. Except for an initial advance which may be requested
                           upon closing, to request an advance under the DIP Facility,
                           Borrowers shall submit to the DIP Lender not less than one (1)
                           business day prior to the date of such advance a borrowing request
                           in form and substance satisfactory to the DIP Lender (which may be,
                           in the sole discretion of the DIP Lender, substantially in the form of
                           an exhibit attached to the Pre-Petition Credit Agreement). Advances
                           shall be in an amount not less than $250,000 and in increments of
                           $250,000, and all advances shall be made by wire transfer of
                           immediately available funds. The DIP Lender shall have no
                           obligation to make an advance hereunder if a Default or Event of
                           Default then exists under the DIP Facility.

                           To the extent the amount of Borrowers’ aggregate borrowings under
                                            4
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 47 of 92




                           the DIP Facility exceed the amount of Debtors’ operational expenses
                           paid prior to the date of consummation of the transactions
                           contemplated by the Asset Purchase Agreement (as defined below)
                           and were accrued or incurred prior to such date, consistent with the
                           categories and the amounts as set forth in the Budget and Permitted
                           Budget Variances (as defined below), any such excess funds that
                           exceed the amount of such accrued or incurred operating expenses
                           shall not become, or deemed to be, property of the Debtors’
                           bankruptcy estate and shall be returned to the DIP Lender within
                           forty-five (45) days after the Closing Date.

 Closing Date:             Subject to the entry of the Interim Order and the other conditions
                           precedent set forth herein, on or before November 6, 2020, or such
                           later date as may be mutually agreed upon by the Debtors and the
                           DIP Lender (the “Closing Date”).

 Credit Bid:               Subject to Section 363(k) of the Bankruptcy Code, the Pre-Petition
                           Agent and Pre-Petition Lenders and the DIP Lender or their
                           respective designees shall have the right to credit bid up to the full
                           amount of their respective obligations in any sale of the Debtors’
                           assets, without the need for further Court order authorizing the same,
                           and whether such sale is effectuated through Section 363 or 1129 of
                           the Bankruptcy Code, by a chapter 7 trustee under Section 725 of the
                           Bankruptcy Code, or otherwise. Any such credit bid may provide
                           for the assignment of the right to purchase the acquired assets to a
                           newly formed acquisition vehicle.

 Budget and Variances:     Subject to the Permitted Budget Variances (i) the Debtors’ actual
                           total cash receipts and cash disbursements from operations
                           (excluding fees and expenses of third party professionals engaged by
                           or for the benefit of the Debtors or the DIP Lender (collectively,
                           “Professional Fees”)) shall each be adhered to on a weekly basis
                           and a cumulative basis for the Budget (as defined below) period then
                           ending as described below and (ii) the Debtors’ disbursements for
                           Professional Fees (which shall be reported in a manner so that
                           Professional Fees for each retained professional shall be reflected on
                           its own line item) shall be adhered to on a cumulative basis for that
                           portion of the Budget period then ending even if actual payment of
                           the same shall not be made until thereafter in accordance with the
                           filing of fee applications (and their approval by the Bankruptcy Court
                           (as defined below)), except as to the DIP Lender’s Professional Fees
                           payable pursuant to the “Professional Fees and Expenses” section of
                           this Term Sheet (which the DIP Lender Professional Fees shall not
                           be limited by the Budget). The DIP Lender also agrees that all such
                           Professional Fees are being paid from its collateral, and thus, such
                           payments shall still be made notwithstanding the conversion or

                                            5
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 48 of 92




                           dismissal of such bankruptcy cases.

                           Actual amounts for total cash receipts and cash disbursements from
                           operations line items (which shall not and does not include any
                           Professional Fees) may not vary from the applicable Budget by (i)
                           more than fifteen percent (15%) for cash receipts on a trailing two
                           (2) week basis; (ii) more than ten percent (10%) for cash
                           disbursements on a trailing two (2) week basis; or (iii) five percent
                           (5%) on a cumulative basis for that portion of the Budget period then
                           ended (collectively, the “Permitted Budget Variances”). Permitted
                           Budget Variances are not cumulative beyond a rolling two-week
                           basis; provided, however, that in the event the Debtors experience
                           material supply chain disruptions due to the commencement of the
                           Chapter 11 cases that results in actual amounts for total cash receipts
                           and cash disbursements for COGS to be outside of the Permitted
                           Budget Variances, the parties hereto agree to negotiate in good faith
                           to discuss any appropriate modification to the Budget and Permitted
                           Budget Variances that may be necessary until such time as the
                           Debtors’ operations and inventory levels normalize; provided
                           further, however, that it expressly understood and agreed that the
                           DIP Lender shall have no obligation to fund any amounts in excess
                           of the Budget and Permitted Budget Variances.

 DIP Obligations:          As used herein, the term “DIP Obligations” means (a) the due and
                           punctual payment by the Debtors of (i) the unpaid principal amount
                           of and interest on (including interest accruing after the maturity of
                           the DIP Loans and interest accruing after the commencement of the
                           Chapter 11 Cases) the DIP Loans, as and when due, whether at
                           maturity, by acceleration or otherwise, and (ii) all other monetary
                           obligations, including advances, debts, liabilities, obligations, fees,
                           costs, expenses, attorney’s fees and indemnities, whether primary,
                           secondary, direct, indirect, absolute or contingent, due or to become
                           due, now existing or hereafter arising, fixed or otherwise, of the
                           Debtors to the DIP Lender under this Term Sheet, the Financing
                           Orders and related documentation, and (b) the due and punctual
                           payment and performance of all covenants, duties, agreements,
                           obligations and liabilities of the Debtors to the DIP Lender under or
                           pursuant to this Term Sheet, the Financing Orders and related
                           documentation.

 Fees:                     The Borrowers shall pay the following fees and/or expenses to the
                           DIP Lender under the DIP Facility, in each case, without setoff or
                           counterclaim:

                              a. an origination fee equal to one percent (1.00%) of the
                                 maximum principal amount of the DIP Facility, which
                                 origination fee shall be fully-earned upon entry of the Interim
                                            6
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20   Page 49 of 92




                                  Order and shall be payable as set forth in the Budget;

                              b. the costs and expenses (including, without limitation,
                                 attorneys’ fees and expenses) of the DIP Lender as set forth
                                 in the Section titled “Professional Fees and Expenses,”
                                 below; and

                              c. a termination fee of $200,000, due and payable to the DIP
                                 Lender if the Debtors seek and obtain post-petition financing
                                 from any Person other than the DIP Lender.

 Termination Date:         The earliest to occur of:

                              a. the date that is ninety (90) days after the Petition Date, or
                                 such later date to which the DIP Lender shall consent in
                                 writing (the “Maturity Date”);

                              b. three (3) business days after the Petition Date (as defined
                                 below) if the Interim Order has not been entered;

                              c. twenty-five (25) days after the Petition Date if the Final
                                 Order has not been entered;

                              d. at the election of the DIP Lender following the occurrence
                                 and continuance of any Event of Default (defined below)
                                 beyond the expiration of any applicable cure or grace period;

                              e. the failure of the Debtors to comply with the terms and
                                 conditions of the DIP Facility, including, without limitation,
                                 the obligations set forth in the “Sale Process” section of this
                                 Term Sheet;

                              f. the effective date of a confirmed plan of reorganization or
                                 liquidation that provides for indefeasible payment in full of
                                 all DIP Obligations or is otherwise acceptable to the DIP
                                 Lender in its sole discretion;

                              g. the date which is the closing date of any sale of all or
                                 substantially all of the Debtors’ assets;

                              h. the entry of an order by the Bankruptcy Court (1) granting
                                 relief from the automatic stay permitting foreclosure on any
                                 assets of the Debtors with a value in excess of $100,000 in
                                 the aggregate, (2) appointing a trustee or an examiner with
                                 special powers, or (3) dismissing or converting the Chapter
                                 11 Cases (as defined below); and

                              i. the filing or support by the Debtors of a plan of
                                            7
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20      Page 50 of 92




                                  reorganization or liquidation that (1) does not provide for
                                  indefeasible payment in full of all obligations owing under
                                  the DIP Facility and the Pre-Petition Credit Agreement and
                                  other definitive loan documents and (2) is not otherwise
                                  acceptable to the DIP Lender in its sole discretion.

                           The date on which the earliest of clauses a. through i. above occurs
                           being referred to hereinafter as the “Termination Date.” The DIP
                           Lender agrees to provide notice of the occurrence of the Termination
                           Date to the Debtors as promptly as practicable thereafter.

                           On and after the occurrence of the Termination Date, the DIP Lender
                           is hereby authorized and to take any or all of the following actions
                           without further notice (except the Termination Notice (as defined
                           below)), motion or application to, order of or hearing before, the
                           Bankruptcy Court:

                              i. cease making any DIP Loan advances to the Debtors;

                              ii. terminate, reduce or restrict any commitment to extend credit
                                  to the Debtors under the DIP Facility;

                              iii. terminate the Debtors’ rights under this Term Sheet or the
                                   Interim Order, if any, to use Cash Collateral, except to the
                                   extent such cash may be used for the Carve-Out (provided
                                   that nothing in this Term Sheet or the Interim Order shall limit
                                   the Debtors’ ability to seek to use Cash Collateral on a non-
                                   consensual basis and/or challenge whether such a
                                   Termination Date has occurred);

                              iv. declare the unpaid principal amount of all outstanding DIP
                                  Loans, all interest accrued and unpaid thereon, and all other
                                  DIP Obligations to be immediately due and payable, without
                                  presentment, demand, protest or other notice of any kind, all
                                  of which are hereby expressly waived by the Debtors;

                              v. freeze monies or balances in the Debtors’ accounts except to
                                 the extent that such cash may be used for the Carve-Out;

                              vi. (A) immediately set off any and all amounts in accounts
                                  maintained by the Debtors with the DIP Lender against the
                                  DIP Obligations except to the extent that such cash may be
                                  used for the Carve-Out, (B) enforce all rights and remedies
                                  against the DIP Collateral in the possession of the DIP Lender
                                  for application towards the DIP Obligations and otherwise
                                  proceed to protect or enforce all rights and remedies of the
                                  DIP Lender under the DIP Loan Documents or applicable
                                  law, including, but not limited to, by suit in equity, action at
                                            8
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 51 of 92




                                  law or other appropriate proceeding, whether for the specific
                                  performance of any covenant or agreement contained herein
                                  (or any other DIP Loan Document) or any instrument
                                  pursuant to which the DIP Obligations are evidenced, and (C)
                                  if such amount shall have become due, by declaration or
                                  otherwise, proceed to enforce the payment thereof or any
                                  other legal or equitable right of the DIP Lender, except to the
                                  extent necessary for payment of the Carve-Out; and

                              vii. take any other actions or exercise any other rights or remedies
                                   permitted under this Term Sheet, the Interim Order or the
                                   Final Order, as applicable, the DIP Loan Documents, or
                                   applicable law to effectuate the repayment of the DIP
                                   Obligations;

                           provided, however, that, prior to the first exercise of any right or
                           remedy described in clauses ii through vii above, the DIP Lender
                           shall be required to provide to the Debtors (with a copy to their
                           bankruptcy counsel), counsel to the Committee (if any), and the U.S.
                           Trustee three (3) business days' prior written notice (the “Remedies
                           Notice Period”) of the DIP Lender's intention to enforce any such
                           rights or remedies (the “Termination Notice”).

 Cash Collateral:          Subject to the entry in the Bankruptcy Court of the Interim Order,
                           the DIP Lender hereby consents to the use of its “cash collateral” as
                           defined in section 363(a) of the Bankruptcy Code (and includes,
                           without limitation, all of the respective cash proceeds of the DIP
                           Collateral and pre-petition collateral in which the Pre-Petition
                           Lender has an interest (including, without limitation, any adequate
                           protection lien or security interest), whether such interest existed as
                           of the Petition Date or arises thereafter pursuant to this Interim
                           Order, any other order of the Bankruptcy Court (including, without
                           limitation, the Final Order), applicable law, or otherwise, the “Cash
                           Collateral”), all in accordance with the terms and conditions set
                           forth in this Term Sheet, the Financing Orders, any related
                           documentation and the Budget; provided that the DIP Loan Parties
                           shall operate their cash management system in a manner that is the
                           same or substantially similar to their pre-petition cash management
                           system.

 Optional Prepayment:      The DIP Facility may be prepaid (in accordance with the priorities
                           herein) and the commitments under the DIP Facility may be
                           terminated in whole at any time upon at least three (3) business days’
                           prior written notice to DIP Lender; provided, however, if such
                           prepayment is permanent and is accompanied by a termination of all



                                            9
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1    Filed 11/05/20      Page 52 of 92




                           commitments under the DIP Facility, Borrowers shall pay to DIP
                           Lender the termination fee set forth herein.

 Mandatory Prepayments:    Subject to the terms and conditions of the Financing Orders, the DIP
                           Facility will be subject to the mandatory prepayment events under
                           the Pre-Petition Credit Agreement, including, without limitation,
                           prepayments from proceeds of non-ordinary course dispositions of
                           DIP Collateral and the termination fee set forth herein, unless waived
                           in writing by the DIP Lender; provided, however, that no mandatory
                           prepayment will be required with the proceeds of any tax refund.

 Use of Proceeds:          The Borrowers shall utilize the proceeds of the DIP Facility solely
                           for the following purposes (and to the extent identified in the
                           Budget):

                              a. after application of all other available cash, to fund post-
                                 petition operating expenses and working capital needs of the
                                 Debtors, including, but not limited to, those activities
                                 required to remain in, or return to, compliance with laws in
                                 accordance with 28 U.S.C. § 1930;

                              b. to pay interest, fees and expenses to the DIP Lender in
                                 accordance with this Term Sheet (whether or not such
                                 amounts are reflected in the Budget);

                              c. to fund fees and expenses incurred in connection with the
                                 Sale Transaction (as defined below) provided for in the
                                 Budget;

                              d. to pay permitted pre-petition claim payments;

                              e. to pay Professional Fees provided for in the Budget and the
                                 Interim Order; and

                              f. to pay certain other costs and expenses of administration of
                                 the Chapter 11 Cases.

                           For the avoidance of doubt, the Borrowers shall not utilize the
                           proceeds of the DIP Facility or Cash Collateral for any of the
                           following purposes:

                             i.   to permit the Debtors, or any other party-in-interest or their
                                  representatives (including without limitation, the Committee,
                                  if any) to challenge or otherwise contest or institute any
                                  proceeding to determine (A) the validity, perfection, or
                                  priority any lien or security interest in favor of the DIP
                                  Lender, the Pre-Petition Lender, or their respective
                                  successors or predecessors in interest or (B) the validity,
                                           10
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD       Doc 14-1      Filed 11/05/20    Page 53 of 92




                                     enforceability or amount of any obligation of any of the
                                     Debtors under the Pre-Petition Credit Agreement or any other
                                     Loan Document;

                               ii.   to commence, prosecute, or defend any claim, motion,
                                     proceeding, or cause of action against the DIP Lender, the
                                     Pre-Petition Lender, or any of their respective affiliates,
                                     agents, attorneys, advisors, successors, predecessors in
                                     interest, or representatives (including, without limitation, any
                                     lender liability claims, subordination claims, or rights to
                                     credit bid);

                              iii.   to commence, prosecute, or defend any claim, motion,
                                     proceeding, or cause of action to determine, disallow or
                                     challenge the obligations of the Debtors under any of the
                                     Loan Documents, or the DIP Loan Documents (clauses
                                     Error! Reference source not found. through Error!
                                     Reference source not found., each, a “Challenge”); or

                              iv.    to fund acquisitions, capital expenditures, capital leases, or
                                     any other similar expenditure other than capital expenditures
                                     specifically set forth in the Budget and approved by the DIP
                                     Lender.

 Cash Management             The Debtors shall use a cash management system that is the same as
 Collections and             or substantially similar to its pre-petition cash management system.
 Remittances:                Any material changes from such pre-petition cash management
                             system must be acceptable to the DIP Lender in its sole discretion.
                             The Interim Order and Final Order shall provide the DIP Lender with
                             a valid and enforceable first-priority lien on and security interest in
                             the cash held in the Debtors’ bank accounts.

 Pre-Petition Obligations:   As of the date of this Term Sheet, the Borrowers owe certain
                             obligations to the DIP Lender pursuant to that certain Credit
                             Agreement dated as of June 10, 2016 by and among Furniture
                             Factory Outlet, LLC and Bedding LLC as borrowers, certain other
                             parties party thereto as loan parties, American Freight, as lender, and
                             American Freight (as successor to Stellus Capital Investment
                             Corporation), as agent thereunder (as amended, restated,
                             supplemented, or otherwise modified from time to time (as amended,
                             restated, amended and restated, or otherwise modified from time to
                             time, including, without limitation, in that certain Seventh
                             Amendment to Credit Agreement and Wavier dated July 6, 2020 the
                             “Pre-Petition Credit Agreement”) and the other definitive Loan
                             Documents (as defined in the Pre-Petition Credit Agreement).

                             American Freight, in its capacity as lender under the Pre-Petition

                                              11
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1        Filed 11/05/20    Page 54 of 92




                           Credit Agreement, is herein referred to as the “Pre-Petition
                           Lender.”

                           American Freight, in its capacity as agent under the Pre-Petition
                           Credit Agreement, is herein referred to as the “Pre-Petition Agent.”



 Super-Priority            In accordance with Section 364(c)(1) of the Bankruptcy Code (as
 Administrative Claim:     defined below), the DIP Obligations shall constitute senior
                           administrative expense claims against each Debtor, with priority in
                           payment over any and all administrative expenses at any time
                           existing or arising, of any kind or nature whatsoever, including,
                           without limitation, the kinds specified or ordered pursuant to any
                           provision of the Bankruptcy Code, including, but not limited to
                           sections 105, 326, 328, 330, 331, 503(b), 506(c) (upon entry of the
                           Final Order), 507(a), 507(b), 726, 1113 and 1114 of the Bankruptcy
                           Code or otherwise, and shall at all times be senior to the rights of the
                           Debtors or their estates, and any successor trustee or other
                           representative of the Debtors’ estates in the Chapter 11 Cases or in
                           any subsequent proceeding or case under the Bankruptcy Code,
                           subject to the Carve-Out. The foregoing super-priority claim in
                           favor of the DIP Lender shall not be payable from any claims or
                           causes of action arising under chapter 5 of the Bankruptcy Code
                           (except to the extent arising under 11 U.S.C. § 549) or any applicable
                           state fraudulent transfer statutes (together, “Avoidance Actions”) or
                           any proceeds thereof.

                           Subject to payment of the Carve-Out and to the super-priority claim
                           in favor of the DIP Lender, all obligations subject to the Pre-Petition
                           Lender Adequate Protection Liens (as defined below) shall have
                           priority in payment over all other administrative expenses of the
                           estate, to the extent of the aggregate diminution, if any, subsequent
                           to the Petition Date, in the value of the Pre-Petition Lender’s and the
                           Pre-Petition Agent’s respective interest in their pre-petition
                           collateral resulting from the DIP Facility, the DIP Liens, the
                           imposition of the automatic stay or the sale, use, lease or disposition
                           of such pre-petition collateral during the Chapter 11 Cases.

 Collateral Security:      Upon the Petition Date, in order to secure the DIP Facility (including
                           accrued interest, fees, costs and expenses), the Debtors hereby grant
                           the DIP Lender a lien on and security interest in (the “DIP Liens”)
                           in all existing and after-acquired tangible and intangible personal and
                           real property and assets of each of the Debtors, and their respective
                           estates, wherever located, and any proceeds and products thereof,
                           including, without limitation (collectively, and as follows, the “DIP
                           Collateral”): (a) all pre-petition collateral and (b) all of such

                                            12
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1        Filed 11/05/20    Page 55 of 92




                           Debtors’ existing and future acquired property and interests of any
                           nature whatsoever, real and personal, tangible and intangible,
                           accounts receivable, general intangibles, payment intangibles,
                           supporting obligations, investment property, commercial tort claims,
                           inventory, rolling stock, machinery, equipment, subsidiary capital
                           stock, chattel paper, documents, instruments, deposit accounts and
                           all cash contained therein, contract rights, and tax refunds of the
                           Debtors, and all proceeds and products of all of the foregoing assets,
                           whether tangible or intangible, whether coming into existence prior
                           to the Petition Date or after the Petition Date; provided, however, the
                           Interim Order does not grant, and shall not be deemed to grant, any
                           security interests in or liens on claims and causes of action under
                           Chapter 5 of the Bankruptcy Code and similar laws, and any
                           proceeds thereof and property received thereby whether by
                           judgment, settlement or otherwise (collectively, the “Avoidance
                           Actions”), but proceeds of Avoidance Actions and property received
                           thereby, whether by judgment, settlement or otherwise, shall, upon
                           the entry of the Final Order granting such relief, constitute DIP
                           Collateral (including, without limitation, proceeds from the
                           disposition of real property leases or real property leasehold
                           interests). For the avoidance of doubt, any proceeds from the use,
                           sale, transfer, assignment or other disposition of any property not
                           included in the definition of DIP Collateral shall be considered DIP
                           Collateral (including, for the avoidance of doubt, any proceeds from
                           the disposition of any real property leases or real property leasehold
                           interests).

                           The DIP Liens shall be (i) subject and subordinate to any valid,
                           perfected and unavoidable prior liens and security interests existing
                           as of the Petition Date in favor of any third party creditor (other than
                           the Pre-Petition Lender) and (ii) subject to the Carve Out, by first
                           priority senior and priming liens and security interests. The DIP
                           Collateral shall include, upon entry of the Final Order, Avoidance
                           Actions and proceeds of Avoidance Actions.

                           For the avoidance of doubt, the DIP Liens shall include all property
                           and assets of the Debtors, of every kind or type whatsoever, tangible,
                           intangible, real, personal or mixed, whether now owned or hereafter
                           acquired or arising, wherever located; all property of the estate of the
                           Debtors within the meaning of section 541 of the Bankruptcy Code
                           (including avoidance actions arising under chapter 5 of the
                           Bankruptcy Code and applicable state law, subject to entry of the
                           Final Order); and all proceeds, rents and products of the foregoing,
                           with the exception of certain assets as expressly provided in the DIP
                           Facility (collectively, the “Property”) as follows:

                                  (a)     pursuant to section 364(c)(1) of the Bankruptcy Code,
                                            13
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 56 of 92




                                  allowed super-priority administrative expense claims in the
                                  Bankruptcy Case, having priority over all administrative
                                  expenses of the kind specified in sections 503(b) and 507(b)
                                  of the Bankruptcy Code and any and all expenses and claims
                                  of the Debtors, whether heretofore or hereafter incurred,
                                  including, but not limited to, the kind specified in sections
                                  105, 326, 328, 506(c), 507(a) or 1114 of the Bankruptcy
                                  Code, subject only to the Carve-Out; without limiting the
                                  source of payments in any way, the Debtors’ Property and
                                  any proceeds thereof (subject only to the Carve-Out) may be
                                  utilized to satisfy the DIP Lender’s super-priority claims;

                                  (b)     pursuant to section 364(c)(2) of the Bankruptcy Code,
                                  valid, perfected, first-priority security interests in and liens
                                  on the Property that is not subject to non-avoidable, valid and
                                  perfected liens in existence as of the Petition Date (or to non-
                                  avoidable valid liens in existence as of the Petition Date that
                                  are subsequently perfected as permitted by section 546(b) of
                                  the Bankruptcy Code), subject only to Permitted
                                  Encumbrances (as defined in the DIP Loan Documents) and
                                  the Carve-Out;

                                  (c)     pursuant to section 364(c)(3) of the Bankruptcy Code,
                                  valid junior perfected security interests in and liens on all
                                  Property that is subject to non-avoidable, valid and perfected
                                  liens in existence as of the Petition Date, or to non-avoidable
                                  valid liens in existence as of the Petition Date that are
                                  subsequently perfected as permitted by section 546(b) of the
                                  Bankruptcy Code, subject only to the Carve-Out; and

                                  (d)     all DIP Liens shall be senior in priority to any security
                                  interests in or liens on the Property created or granted after
                                  the Petition Date.

 Lien Validation and       All liens authorized and granted pursuant to the Interim Order or the
 Perfection:               Final Order entered by the Bankruptcy Court approving the DIP
                           Facility or with respect to adequate protection shall be deemed
                           effective and perfected as of the Petition Date, and no further filing,
                           notice or act will be required to effect such perfection.

                           The Debtors shall stipulate in the Interim Order and Final Order to
                           the following:

                              a. the Pre-Petition Lender’s liens securing the Pre-Petition
                                 Credit Agreement are valid, perfected, encumber all assets of
                                 the Debtors, and have first priority; and


                                           14
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 57 of 92




                              b. the Debtors possess no claims, offsets or any other type of
                                 cause of action against the Pre-Petition Lender which would
                                 impair, in any manner, the Pre-Petition Lender’s liens against
                                 the Debtors’ assets, or the obligations of the Debtors to the
                                 Pre-Petition Lender under the Pre-Petition Credit Agreement.

                           The Debtors’ stipulations shall be binding upon all parties in interest
                           in the Chapter 11 Cases, including any Committee that is appointed,
                           unless: (i) an adversary proceeding is filed (Y) by any party-in-
                           interest prior to the expiration of seventy-five (75) days after the
                           entry of the Interim Order or (Z) by any Committee, if formed, sixty
                           (60) days after its formation (the “Review Period”) against the Pre-
                           Petition Lender challenging the Pre-Petition Lender’s liens or
                           otherwise asserting estate claims against the Pre-Petition Lender; and
                           (ii) a final, non-appealable judgment is entered against the Pre-
                           Petition Lender in such adversary proceeding; provided, however,
                           any party-in-interest that fails to file an adversary proceeding within
                           the Review Period shall be forever barred from asserting any claims
                           against the Pre-Petition Lender on behalf of the Debtors’ estates, or
                           challenging in any manner the Pre-Petition Lender’s liens and claims
                           (as applicable) against the Debtors.

 Release of Claims:        In consideration of the furnishing of the DIP Facility, the Debtors,
                           subject to the rights of another party to bring a Challenge during the
                           Review Period, and upon entry of the Final Order, hereby absolutely
                           release and forever discharge the DIP Lender and Pre-Petition
                           Lender and Pre-Petition Agent, and each of their respective affiliates,
                           predecessors in interest, officers, directors, employees, attorneys,
                           and other representatives from any and all claims and causes of
                           action of every kind and nature that the Debtors may hold against
                           such released parties.

 506(c) Surcharge:         Upon entry of the Final Order, subject to the Carve-Out, the Debtors
                           hereby waive any right to surcharge the pre-petition collateral or DIP
                           Collateral, whether pursuant to Bankruptcy Code sections 506(c) or
                           105(a) or under any other applicable law.

 Adequate Protection:      As adequate protection and in consideration for being primed by the
                           DIP Lender’s claims and liens, the Pre-Petition Lender (a) shall
                           receive a claim having priority over any and all expenses of the kind
                           specified in, among other sections of the Bankruptcy Code, Sections
                           105, 326, 328, 330, 331, 503(b), 506(c), 507(a), 507(b), 726, and
                           1114, subject to payment of the Carve-Out and subject to the super-
                           priority administrative claims of the DIP Lender under the DIP
                           Facility and existing claims of the Pre-Petition Lender on their
                           respective pre-petition collateral; and (b) shall have valid, binding,
                           enforceable and perfected liens in all DIP Collateral, subject to
                                           15
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20     Page 58 of 92




                           payment of the Carve-Out, the DIP Liens, and any valid, perfected
                           and unavoidable pre-petition liens, in each case equal to the sum of
                           the aggregate diminution, if any, subsequent to the Petition Date, in
                           the value of their respective interest in their pre-petition collateral
                           resulting from the DIP Facility, the DIP Liens, the imposition of the
                           automatic stay or the sale, use, lease or disposition of such pre-
                           petition collateral during the Chapter 11 Cases (the “Pre-Petition
                           Lender Adequate Protection Liens”); and (c) shall be entitled to
                           reimbursement from the Debtors and their estates for fees and costs
                           as provided in the Professional Fees and Expenses paragraph below.

 Professional Fees and     Subject to payment of the Carve-Out, the Debtors shall promptly pay
 Expenses:                 or reimburse the DIP Lender, the Pre-Petition Lender and the Pre-
                           Petition Agent when invoiced for all reasonable fees and expenses of
                           their respective counsel (including, without limitation, local counsel)
                           and financial advisors (i) in the case of professionals for the DIP
                           Lender, relating to the DIP Facility, the negotiation, documentation,
                           administration and interpretation of the DIP Facility, the Chapter 11
                           Cases, or the enforcement of remedies under the DIP Facility, and
                           including all due-diligence (including but not limited to
                           environmental due-diligence), duplication or printing costs,
                           consultation, experts, travel, and preparation for and attendance at
                           court hearings, regardless of whether the DIP Facility is
                           consummated, and (ii) in the case of the professionals for the Pre-
                           Petition Agent or the Pre-Petition Lender, relating to the Pre-Petition
                           Credit Agreement or other Loan Documents (as defined in the Pre-
                           Petition Credit Agreement) and the liens in connection therewith, the
                           Interim Order or Final Order (including, without limitation, the
                           negotiation, documentation, interpretation or enforcement of any
                           such order), the Chapter 11 Cases, or the enforcement of any right or
                           remedy under the Pre-Petition Credit Agreement or other Loan
                           Documents, and including all duplication or printing costs,
                           consultation, experts, travel, and preparation for and attendance at
                           court hearings. Subject to payment of the Carve-Out, the DIP Lender
                           shall have the right to charge the DIP Facility for any such fees and
                           costs. Failure to pay such fees and expenses within ten (10) business
                           days of delivery of the applicable invoice shall be a default under the
                           DIP Facility, provided that the DIP Lender, Pre-Petition Lender and
                           Pre-Petition Agent shall concurrently provide copies of any invoices
                           to the U.S. Trustee and the Committee and allow such parties at least
                           ten (10) days to review and object to any fees or expenses requested
                           therein. If any objection is timely asserted, the Bankruptcy Court
                           shall decide the issue and the Debtor shall not be required to pay any
                           disputed portion of such fees or expenses until the matter is resolved
                           but shall timely pay any undisputed portion of such fees and
                           expenses. Notwithstanding anything to the contrary contained
                           herein, to the extent such DIP Lender/Agent or Pre-Petition
                                            16
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 59 of 92




                           Lender/Agent Professional Fees for any weekly Budget period
                           would result in the Debtors having insufficient funds to make other
                           payments reflected in the Budget for that weekly period, payment or
                           charging of such Professional Fees will be deferred to the next
                           weekly period during which the Debtors have sufficient funds to pay
                           such Professional Fees and all other payments reflected in the Budget
                           for such weekly period, and such deferral shall not result in a default
                           under the DIP Facility.

 Conditions Precedent:     The closing of the DIP Facility shall be subject to the satisfaction of
                           each of the following conditions, in each case, in form and substance
                           satisfactory to the DIP Lender in all respects:

                              a. the DIP Lender’s approval of the Interim Budget (as defined
                                 below) and Budget, together with all financial information
                                 and projections regarding the Debtors requested by the DIP
                                 Lender, all in form and substance satisfactory to the DIP
                                 Lender in its sole discretion;

                              b. entry of the Interim Order (with respect to any advances set
                                 forth on the Draw Schedule made from and after the Interim
                                 Order, up to but not including the Final Order) and the Final
                                 Order (with respect to any advances set forth in the Draw
                                 Schedule for periods beginning on and after entry of the Final
                                 Order) approving the DIP Facility, its super-priority
                                 administrative claims and all first priority (subject only to the
                                 Carve-Out) and other liens securing the DIP Facility, and
                                 containing such other orders and findings as the DIP Lender
                                 may require, including automatic modification of the
                                 automatic stay upon the occurrence of an Event of Default
                                 hereunder that, upon at least seven (7) days’ notice to the
                                 Debtors, the United States Trustee, and any Committee,
                                 results in the DIP Lender exercising certain rights and
                                 remedies against the DIP Collateral, which Interim Order or
                                 Final Order, as applicable, shall not have been modified or
                                 amended without the prior written approval of the DIP
                                 Lender, and shall not have been reversed, vacated or stayed
                                 pending appeal, in form and substance satisfactory to the DIP
                                 Lender in its sole discretion;

                              c. the DIP Lender’s approval (in its sole discretion) of all
                                 material motions and orders filed in the Chapter 11 Cases
                                 requiring the expenditure of cash;

                              d. continuation of Debtor’s present cash management system;

                              e. completion of the DIP Lender’s due diligence, including with

                                           17
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20    Page 60 of 92




                                 respect to the Borrowers’ beneficial ownership and
                                 PATRIOT Act compliance;

                             f. the DIP Lender’s satisfactory review of the Debtors’
                                corporate documentation, resolutions, certificates of
                                authority, certificates of good standing and other documents
                                that evidence the Debtors and their representatives as
                                empowered and authorized to enter into the DIP Facility;

                             g. evidence of insurance in such amounts as shall be acceptable
                                to the DIP Lender and insurance certificates and
                                endorsements naming the DIP Lender as loss payee and
                                additional insured, as applicable, on any existing policies;

                             h. valid and enforceable execution of the DIP Facility
                                Documents related to the DIP Facility in form and substance
                                acceptable to the DIP Lender;

                             i. all reasonable and documented (in summary form) out-of-
                                pocket fees, costs and expenses of (i) the DIP Lender
                                (including (and limited, in the case of counsel, to) all
                                reasonable fees, costs, disbursements and expenses of the
                                DIP Lender’s outside counsel, Troutman Pepper Hamilton
                                Sanders LLP, and one firm of local counsel engaged by the
                                DIP Lender in connection with the Chapter 11 Cases) and (ii)
                                any other professional advisors retained by the DIP Lender
                                or its counsel, on or before the Closing Date, shall have been
                                paid in full in cash, to the extent invoiced to the Borrowers
                                no later than one (1) business day prior to the Closing Date;

                             j. the DIP Lender shall have received the amount of the closing
                                fee payable on the Closing Date;

                             k. all material documentation relating to the DIP Facility shall
                                be in form and substance satisfactory to the DIP Lender in its
                                sole discretion and executed by the Debtors;

                             l. the Debtors shall have entered into a definitive Asset
                                Purchase Agreement in form and substance acceptable to the
                                DIP Lender in its sole discretion with a stalking horse bidder
                                acceptable to the DIP Lender in its sole discretion;

                             m. there shall not exist any law, regulation, ruling, judgment,
                                order, injunction or other restraint that, in the judgment of the
                                DIP Lender, prohibits, restricts or imposes a materially
                                adverse condition upon the Debtors, the DIP Facility or the
                                exercise by the DIP Lender of its rights as a secured party

                                          18
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 61 of 92




                                  with respect to the DIP Collateral;

                              n. other than the Chapter 11 Cases, or as stayed upon the
                                 commencement of the Chapter 11 Cases, there shall exist no
                                 action, suit, investigation, litigation or proceeding pending or
                                 threatened in any court or before any arbitrator or
                                 governmental instrumentality that (i) except as disclosed, if
                                 adversely determined, could reasonably be expected to result
                                 in a Material Adverse Change or (ii) restrains, prevents or
                                 imposes or can reasonably be expected to impose materially
                                 adverse conditions upon the DIP Facility, the DIP Collateral
                                 or the transactions contemplated thereby;

                              o. other than the Financing Orders, (i) all governmental and
                                 third party consents and approvals necessary in connection
                                 with the DIP Facility shall have been obtained (without the
                                 imposition of any conditions that are not acceptable to the
                                 DIP Lender in its reasonable discretion) and shall remain in
                                 effect, and (ii) no law or regulation shall be applicable, in the
                                 reasonable judgment of the DIP Lender, that restrains,
                                 prevents or imposes materially adverse conditions upon the
                                 DIP Facility or the transactions contemplated hereby;

                              p. the DIP Lender, shall have a valid and perfected lien on and
                                 security interest in the DIP Collateral on the basis and with
                                 the priority set forth herein and in the Financing Orders;

                              q. with respect to any borrowing under the DIP Facility after
                                 twenty five (25) days after the Petition Date, the Bankruptcy
                                 Court shall have entered the Final Order authorizing and
                                 approving the DIP Facility and the transactions contemplated
                                 thereby and hereby, including, without limitation, the
                                 granting of the super-priority status, security interests and
                                 liens, and the payment of certain fees, which Final Order
                                 shall be in full force and effect, shall not have been reversed,
                                 vacated or stayed and shall not have been amended,
                                 supplemented or otherwise modified without the prior
                                 written consent of the DIP Lender;

                              r. there shall have occurred no event which has resulted in or
                                 could reasonably be expected to result in a Material Adverse
                                 Change; and

                              s. such other conditions as the DIP Lender may request in its
                                 sole discretion.

 Representations and       To induce the DIP Lender to enter into this Term Sheet and to make

                                           19
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 62 of 92




 Warranties:               advances under the DIP Facility, the Debtors represent, warrant and
                           covenant to the DIP Lender that the following statements are true,
                           correct and complete as of the Petition Date. References to the
                           knowledge or awareness of the Debtors are deemed to include the
                           actual knowledge of any officer or director of the Debtors after due
                           inquiry.

                           The representations and warranties contained in the Pre-Petition
                           Credit Agreement are incorporated herein by reference. The
                           representations and warranties contained herein and in the other DIP
                           Loan Documents shall be made as of (x) the date the Borrowers and
                           the Guarantor execute this Term Sheet and (y) each date upon which
                           DIP Loans are made under the DIP Facility.

                           The Debtors hereby represent and warrant that: (i) subject to the
                           terms of the Interim Order and Final Order, each Debtor has the full
                           legal right, power and authority to enter into and perform its
                           obligations under this Term Sheet, and the execution and delivery of
                           this Term Sheet by each Debtor and the consummation by it of the
                           transactions contemplated hereby and performance of its obligations
                           hereunder have been duly authorized by all appropriate action
                           (limited liability company or otherwise); and (ii) this Term Sheet and
                           the other DIP Loan Documents constitute the valid, binding and
                           enforceable obligations of the Debtors party thereto, enforceable
                           against each such Debtor in accordance with the terms thereof,
                           subject to the terms of the Interim Order and Final Order.

                           No representation or warranty of the Debtors contained in this Term
                           Sheet or any other document, certificate or written statement
                           furnished to the DIP Lender by or on behalf of any such Person for
                           use in connection with the DIP Facility contains any untrue statement
                           of a material fact or omitted, omits or will omit to state a material
                           fact necessary in order to make the statements contained herein or
                           therein not misleading in light of the circumstances in which the
                           same were made.

                           The consummation of the transactions contemplated by this Term
                           Sheet does not and will not violate or conflict with any laws, rules,
                           regulations or orders of any Governmental Authority or violate,
                           conflict with, result in a breach of, or constitute a default (with due
                           notice or lapse of time or both) under any Contractual Obligation or
                           organizational documents of the Debtors. Each of the Debtors are in
                           compliance with the requirements of all applicable laws, rules,
                           regulations and orders of any Governmental Authority and the
                           obligations, conditions and covenants contained in all Contractual
                           Obligations other than those laws, rules, regulations, orders and
                           provisions of such Contractual Obligations the noncompliance with
                                           20
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1        Filed 11/05/20    Page 63 of 92




                           which could not be reasonably expected to have, either individually
                           or in the aggregate, a material adverse effect, and (ii) maintain all
                           licenses, qualifications and permits necessary for the conduct of their
                           respective businesses as presently conducted and expected to be
                           conducted.

                           Notwithstanding the foregoing: (i) no Debtor: (A) is, or is controlled
                           by or is acting on behalf of, a Restricted Party; (B) has received funds
                           or other property from a Restricted Party; or (C) is in breach of or,
                           to such Debtor’s knowledge, is the subject of any action or
                           investigation under any Anti-Terrorism Law; (ii) the Debtors and
                           each of their respective Subsidiaries has taken reasonable measures
                           to ensure compliance with the Anti-Terrorism Laws; (iii) the
                           operations of the Debtors and their respective Subsidiaries are and
                           have been conducted at all times in compliance with applicable Anti-
                           Terrorism Laws and Money Laundering Laws and without violation
                           of the Sanctions, and the Debtors and their respective Subsidiaries
                           have instituted and maintain policies and procedures designed to
                           ensure, and which are reasonably expected to continue to ensure,
                           continued compliance therewith; and (iv) neither the Debtors nor any
                           of their respective Subsidiaries (or, to the knowledge of the Debtors,
                           any director, officer, employee, agent, affiliate or representative of
                           such Debtor or any of its Subsidiaries) is a Person currently the
                           subject of any Sanctions, and neither the Debtors nor any of their
                           respective Subsidiaries are located, organized or resident in a country
                           or territory that is the subject of any Sanctions. Each of the Debtors
                           represents that it will not directly or indirectly use the proceeds of
                           any DIP Loan to fund any activities of or business with any
                           Restricted Party or in any other manner that would result in a
                           violation by any Person (including any Person participating in the
                           transaction, whether as underwriter, advisor, investor or otherwise)
                           of any Sanctions (as each such defined term used but not defined
                           herein shall have the definition given to such term in the Pre-Petition
                           Credit Agreement).

                           Each of the Debtors is duly organized, validly existing and in good
                           standing under the laws of its jurisdiction of organization and
                           qualified to do business in all states where such qualification is
                           required except where failure to be so qualified could not reasonably
                           be expected to have a material adverse effect. The Debtors have all
                           requisite organizational power and authority to own and operate their
                           respective properties, to carry on their respective business as now
                           conducted and proposed to be conducted, to enter into this Term
                           Sheet and to incur the obligations under the DIP Facility, grant liens
                           and security interests in the DIP Collateral and all property subject
                           to Pre-Petition Lender Adequate Protection Liens, and carry out the
                           transactions contemplated by this Term Sheet and the other DIP
                                            21
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1       Filed 11/05/20    Page 64 of 92




                           Facility Documents.

                           This Term Sheet is, and the other DIP Facility Documents when
                           executed and delivered will be, the legally valid and binding
                           obligations of the applicable parties thereto, each enforceable against
                           each of such parties, as applicable, in accordance with their
                           respective terms.

                           The Budget, the Approved Budget Variance Report, and all other
                           financial documents and reports concerning Borrower and Guarantor
                           which have been or will hereafter be furnished to the DIP Lender
                           hereunder have been or will be prepared in accordance with GAAP
                           consistently applied (except as disclosed therein) and do or will
                           present fairly in all material respects the financial condition of the
                           entities covered thereby as at the dates thereof and the results of their
                           operations for the periods then ended.

                           No part of the proceeds of the DIP Facility will be used for “buying”
                           or “carrying” “margin stock” within the respective meanings of such
                           terms under Regulation U of the Board of Governors of the Federal
                           Reserve System as now and from time to time hereafter in effect or
                           for any other purpose that violates the provisions of the regulations
                           of the Board of Governors of the Federal Reserve System. If
                           requested by the DIP Lender, the Debtors will furnish to DIP Lender
                           a statement to the foregoing effect in conformity with the
                           requirements of FR Form G 3 or FR Form 01, as applicable, referred
                           to in Regulation U.

                           The Debtors shall utilize the proceeds of the DIP Facility solely for
                           the financing of the Debtors’ working capital needs during the
                           Chapter 11 Cases in accordance with the Budget.

                           The Chapter 11 Cases were commenced on the Petition Date in
                           accordance with applicable law and proper notice thereof and of the
                           hearing for the approval of the Final Order has been given as
                           identified in the Certificate of Service filed with the Bankruptcy
                           Court.

                           The DIP Facility Documents shall include such other representations
                           and warranties as are customary for similar financing transactions,
                           in the sole discretion of the DIP Lender.



 Affirmative Covenants:    The affirmative covenants contained in the Pre-Petition Credit
                           Agreement are hereby incorporated herein by reference.
                           Additionally, each Debtor covenants and agrees that from and after

                                            22
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 65 of 92




                           the date hereof and until the Termination Date:

                           1. The Debtors will (a) comply with (i) the requirements of all
                           applicable laws, rules, regulations and orders of any Governmental
                           Authority (including, without limitation, laws, rules, regulations and
                           orders relating to taxes, employer and employee contributions,
                           securities, employee retirement and welfare benefits, environmental
                           protection matters and employee health and safety) as now in effect
                           and which may be imposed in the future in all jurisdictions in which
                           the Debtors are now doing business or may hereafter be doing
                           business and (ii) the obligations, covenants and conditions contained
                           in all Contractual Obligations of the Debtors other than those laws,
                           rules, regulations, orders and provisions of such Contractual
                           Obligations the noncompliance with which could not be reasonably
                           expected to have, either individually or in the aggregate, a material
                           adverse effect, and (b) maintain or obtain all licenses, qualifications
                           and permits now held or hereafter required to be held by Debtors, for
                           which the loss, suspension, revocation or failure to obtain or renew,
                           could reasonably be expected to have, either individually or in the
                           aggregate, a material adverse effect.

                           2. The Debtors will maintain or cause to be maintained in good
                           repair, working order and condition all material properties used in
                           the business of the Debtors and will make or cause to be made all
                           appropriate repairs, renewals and replacements thereof, ordinary
                           wear and tear excepted. The Debtors will maintain or cause to be
                           maintained, with financially sound and reputable insurers, public
                           liability and property damage insurance with respect to its business
                           and properties against loss or damage of the kinds customarily
                           carried or maintained by corporations of established reputation
                           engaged in similar businesses and in amounts reasonably acceptable
                           to the DIP Lender and will deliver evidence thereof to the DIP
                           Lender. The Debtors will maintain business interruption insurance
                           providing coverage until April 30, 2021. The Debtors represent and
                           warrant that the and each of their respective Subsidiaries currently
                           maintains all material properties as set forth above and maintains all
                           insurance described above. In the event the Borrowers fail to provide
                           the DIP Lender with evidence of the insurance coverage required by
                           this Agreement, the DIP Lender may purchase insurance at the
                           Borrowers’ expense to protect the DIP Lender’s interests in the DIP
                           Collateral. This insurance may, but need not, protect the Borrowers’
                           interests. The coverage purchased by the DIP Lender may not pay
                           any claim made by Borrower or any claim that is made against the
                           Borrowers in connection with the DIP Collateral. The Borrowers
                           may, and the DIP Lender shall at the written request of the
                           Borrowers, later cancel any insurance purchased by the DIP Lender,
                           but only after providing the DIP Lender with evidence that the
                                           23
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1       Filed 11/05/20    Page 66 of 92




                           Borrowers have obtained insurance as required by this Agreement.
                           If the DIP Lender purchases insurance for the DIP Collateral, the
                           Borrowers will be responsible for the costs of that insurance,
                           including interest and other charges imposed by the DIP Lender in
                           connection with the placement of the insurance, until the effective
                           date of the cancellation or expiration of the insurance. The costs of
                           the insurance may be added to the Obligations. The costs of the
                           insurance may be more than the cost of insurance the Borrowers are
                           able to obtain on its own.

                           3. The Debtors shall permit any authorized representatives of DIP
                           Lender to visit, audit and inspect any of Debtors’ properties,
                           including its and their financial and accounting records, and to make
                           copies and take extracts therefrom, and to discuss its and their affairs,
                           finances and business with its and their officers and certified public
                           accountants, at such reasonable times during normal business hours
                           and as often as may be reasonably requested.

                           4. The Debtors will at all times preserve and keep in full force and
                           effect its organizational existence and all rights and franchises
                           material to their respective business.

                           5. Promptly after the same is available, the Debtors shall furnish or
                           cause to be furnished to counsel for the DIP Lender all pleadings,
                           motions, applications, judicial information, financial information
                           and other documents filed by the Debtors with the Bankruptcy Court
                           or the United States Trustee in the Chapter 11 Cases or distributed
                           by or on behalf of the Debtors to any Committee, and without
                           limiting the generality of the foregoing, the Debtors shall promptly
                           deliver to, and discuss with the DIP Lender and its counsel any and
                           all information and developments in connection with any proposed
                           Sale, subject to the terms and conditions set forth in the sale
                           procedures with respect to the sale process and the Sale Order, and
                           any other event or condition which is reasonably likely to have a
                           material effect on the Debtors or the Chapter 11 Cases, including,
                           without limitation, the progress of any disclosure statement or any
                           proposed Chapter 11 plan of reorganization.

                           6. The Debtors shall strictly and timely comply with the Milestones
                           (as defined below).

                           7. Contemporaneously with closing a sale of substantially of all of
                           its assets, the Debtors shall remit an amount equal to the net proceeds
                           of such sale, in cash, to the DIP Lender for immediate application to
                           the obligations owed to the DIP Lender and the Pre-Petition Lender,
                           subject to payment of the Carve-Out.


                                            24
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 67 of 92




                           8. Each Debtor shall maintain a cash management system as in effect
                           on the Petition Date.

                           9. Each Debtor shall, and shall cause its officers, directors,
                           employees and any non-employee serving a Debtor in a management
                           capacity to, cooperate fully with the DIP Lender and its designees
                           and advisors in furnishing information as and when reasonably
                           requested by the DIP Lender or any such designees or advisors
                           regarding the DIP Collateral or any Debtor’s financial affairs,
                           finances and financial condition, business and operations. Upon
                           reasonable prior notice and at reasonable times, each Debtor
                           authorizes the DIP Lender and its designees and advisors to meet
                           and/or have discussions with any of its officers, managers, members,
                           directors and employees and any such non-employees from time to
                           time as reasonably requested by the DIP Lender or any such
                           designees or advisors to discuss any matters regarding the DIP
                           Collateral or any Debtor’s financial affairs, finances, financial
                           condition, business and operations, and shall direct and authorize all
                           such persons and entities to fully disclose to the DIP Lender and such
                           designees or advisors all information reasonably requested by the
                           DIP Lender or its designees or advisors regarding the foregoing.
                           Each Debtor waives and releases any such officer, manager,
                           member, director, employee and non-employee from the operation
                           and provisions of any confidentiality agreement that any Debtor has
                           with a third party entered into prior to the date hereof which would
                           preclude any of the activities specified in this paragraph.

                           10. On the secondt business day of each week, Debtors shall deliver
                           to the DIP Lender Borrowers’ actual weekly and two-week
                           cumulative cash flow results from the week ending on the Friday
                           immediately preceding such first business day, together with an
                           Approved Budget Variance Report for such week and cumulative
                           two-week period.

                           11. Debtors shall adhere to the Budget, subject to Permitted Budget
                           Variances. Additional variances, if any, from the Budget, and any
                           proposed changes to the Budget, shall be subject to the approval of
                           the DIP Lender.

                           12. Subject to payment of the Carve-Out, the DIP Liens shall: (a)
                           constitute first-priority security interests in and liens upon all DIP
                           Collateral that is not otherwise subject to any valid, perfected,
                           enforceable and non-avoidable lien in existence as of the Petition
                           Date, pursuant to section 364(c)(2) of the Bankruptcy Code; and (b)
                           pursuant to sections 364(c)(3) and 364(d)(1) of the Bankruptcy
                           Code, be senior to and prime all other liens and security interests in
                           the DIP Collateral, including, without limitation, the 1L Pre-Petition
                                           25
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 68 of 92




                           Liens (as defined in the Interim Order), the Pre-Petition Lender
                           Adequate Protection Liens, and any lien that is avoidable, or may
                           hereafter be avoided, pursuant to any Avoidance Action; provided
                           however, that the DIP Liens shall be junior only to any Prior Liens,
                           but solely to the extent such Prior Liens are valid, binding,
                           enforceable, perfected and non-avoidable.

                           13. The DIP Liens and Pre-Petition Lender Adequate Protection
                           Liens shall not be subject to a Challenge, and the DIP Liens and Pre-
                           Petition Lender Adequate Protection Liens shall attach and become
                           valid, perfected, binding, enforceable, non-avoidable and effective
                           by operation of law as of the Petition Date without any further action
                           by the Debtors, the DIP Lender or the Pre-Petition Lender,
                           respectively, and without the necessity of execution by the Debtors,
                           or the filing or recordation, of any financing statements, security
                           agreements, vehicle lien applications, mortgages, filings with a
                           governmental unit (including, without limitation, the U.S. Patent and
                           Trademark Office or the Library of Congress), or other documents
                           or the taking of any other actions. If the DIP Lender or Pre-Petition
                           Lender hereafter requests that the Debtors execute and deliver
                           financing statements, security agreements, pledge agreements,
                           control agreements, collateral assignments, mortgages, or other
                           instruments and documents considered by the DIP Lender or Pre-
                           Petition Lender to be reasonably necessary or desirable to further
                           evidence the perfection of the DIP Liens or the Pre-Petition Lender
                           Adequate Protection Liens, as applicable, the Debtors are hereby
                           authorized and directed to execute and deliver such financing
                           statements, security agreements, pledge agreements, control
                           agreements, mortgages, collateral assignments, instruments, and
                           documents and to pay all fees, taxes, and other governmental charges
                           required to be paid as a result of or as a condition to recording or
                           filing any such agreements, financing statements, instruments and
                           other documents, and the DIP Lender and the Pre-Petition Lender are
                           hereby authorized (but not obligated) to file or record such
                           documents without seeking modification of the automatic stay under
                           section 362 of the Bankruptcy Code, in which event all such
                           documents shall be deemed to have been filed or recorded at the time
                           and on the Petition Date. The DIP Lender and/or the Pre-Petition
                           Lender may file a photocopy of the Interim Order as a financing
                           statement with any filing or recording office or with any registry of
                           deeds or similar office, in addition to, or in lieu of, such financing
                           statements, notices of liens or similar statements.

 Negative Covenants:       The negative covenants contained in the Pre-Petition Credit
                           Agreement are hereby incorporated herein by reference, other than
                           (i) Section 8.01 (Liens) to the extent that it would prohibit the DIP
                           Liens hereunder, (ii) Section 8.03 (Indebtedness) to the extent that it
                                           26
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20      Page 69 of 92




                           would prohibit the DIP Loans hereunder and (iii) and Section 8.11
                           (Financial Covenants), which shall no longer apply. Additionally,
                           each Debtor covenants and agrees that from and after the date hereof
                           until the Termination Date:

                           1. The Debtors shall not directly or indirectly to create, incur,
                           assume, or otherwise become or remain directly or indirectly liable
                           with respect to any indebtedness or make any payments to any
                           Person other than as set forth on the Budget or the Approved Budget
                           Variance Report.

                           2. The Debtors shall not directly or indirectly create, incur, assume
                           or permit to exist any lien on or with respect to any of the Debtors’
                           property or assets, whether now owned or hereafter acquired, or any
                           income or profits therefrom, except in favor of DIP Lender and Pre-
                           Petition Lender.

                           3. The Debtors shall not directly or indirectly make or own any
                           investments except as permitted by the Bankruptcy Court.

                           4. The Debtors shall not directly or indirectly convey, sell, lease,
                           sublease, transfer or otherwise dispose of, or grant any Person an
                           option to acquire, in one transaction or a series of related
                           transactions, any of its property, business or assets, whether now
                           owned or hereafter acquired, except as set forth in the Sale Order.

                           5. The Debtors shall not establish any new bank accounts, without
                           prior written notice to the DIP Lender and unless the DIP Lender and
                           the bank at which the account is to be opened enter into a control
                           agreement pursuant to which such bank (a) acknowledges the
                           security interest of the DIP Lender in such bank account, (b) agrees
                           to comply with instructions originated by the DIP Lender directing
                           disposition of the funds in the bank account without further consent
                           from the Debtors, and (c) agrees to subordinate and limit any security
                           interest the bank may have in the bank account on terms satisfactory
                           to the DIP Lender.

                           6. Debtors shall not allow Permitted Budget Variances under the
                           Approved Budget to be exceeded.

                           7. Without the prior written consent of the DIP Lender, Debtors shall
                           not make or permit to be made any change to the Orders or any other
                           order of the Bankruptcy Court with respect to the DIP Facility.

                           8. Debtors shall not seek authorization for, or permit the existence
                           of, (i) a claim for any administrative expense that is pari passu with
                           or senior to the super-priority DIP Claims, except for the Carve-Out,
                           or (ii) any lien on any DIP Collateral having a priority equal or senior
                                             27
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 70 of 92




                           to the liens in favor of the DIP Lender in respect of the DIP
                           Obligations, except for the Carve-Out on the basis set forth herein.

                           9. Debtors shall not (a) permit the same-store or warehouse
                           aggregate dollar value of inventory, on a cost basis, to vary by more
                           than ten percent (10%) from the aggregate dollar value of inventory,
                           on a cost basis, in such stores or warehouses as of October 31, 2020,
                           or fail to maintain an adequate level and mix of inventory for the
                           ordinary course conduct of the Debtors’ business at each of the
                           Debtors’ business locations; (b) fail to notify the DIP Lender of any
                           anticipated purchase of inventory at least one (1) business day prior
                           to the date on which the Debtors place an order for the purchase of
                           such inventory and obtain the DIP Lender’s prior written approval of
                           such anticipated purchase, it being the expectation that the Debtors
                           will advise the DIP Lender on a weekly basis of the Debtors’
                           intended inventory purchases for the ensuring week; or (c) place any
                           order for a purchase of inventory or other goods for which funds are
                           not allocated in a Budget approved by the DIP Lender for the
                           payment when due of the same.

                           10. Other than (a) the Carve-Out or (b) as otherwise provided in (i)
                           the Interim Order or (ii) in this Term Sheet, no claim or lien having
                           a priority superior or pari passu with those granted by the Interim
                           Order or this Term Sheet to the DIP Lender and Pre-Petition Lender
                           shall be granted at the request of the Debtors. Without limiting the
                           generality of the foregoing, the Debtors stipulate, acknowledge, and
                           agree they will not grant any such mortgages, security interests, or
                           liens in the DIP Collateral (or any portion thereof) to any other
                           parties pursuant to section 364(c) or (d) of the Bankruptcy Code or
                           otherwise, while (a) any portion of the DIP Facility, any DIP Loans,
                           or any other DIP Obligations are outstanding or (b) the DIP Lender
                           has any commitment under the DIP Loan Documents.

 Financial Reporting       The Debtors shall provide to the DIP Lender with the financial
 Requirements:             statements, reports, certificates, and all other items and information
                           required by the Pre-Petition Credit Agreement as and when required
                           to be delivered to the Pre-Petition Lender thereunder.

                           Following delivery of the Budget, and each week thereafter during
                           the Chapter 11 Cases, Debtors shall deliver to the DIP Lender an
                           updated 13-week cash flow forecast, in each case, in form and
                           substance satisfactory to the DIP Lender (the “Weekly Cash Flow
                           Forecast”) for the subsequent 13-week period consistent with the
                           form of the Budget.

                           Beginning on the second Monday following the Closing Date, and
                           on each Monday following, deliver an Approved Budget Variance

                                           28
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1        Filed 11/05/20   Page 71 of 92




                           Report.

                           The Debtors will promptly provide notice to the DIP Lender of any
                           Material Adverse Change (as defined below).

 Bankruptcy Court          At least twenty-four (24) hours in advance of filing with the
 Filings:                  Bankruptcy Court, the Debtors shall furnish to the DIP Lender all of
                           the following:

                              a. the motion seeking approval of and proposed forms of the
                                 Interim Order and the Final Order, all of which shall be in
                                 form and substance satisfactory to the DIP Lender in its sole
                                 discretion;

                              b. the Sale Order, and the proposed forms of the orders related
                                 thereto, all of which shall be in form and substance
                                 satisfactory to the DIP Lender in its sole discretion;

                              c. all other proposed orders and pleadings related to the DIP
                                 Facility, which orders and pleadings shall be in form and
                                 substance satisfactory to the DIP Lender in its sole discretion;

                              d. any plan of reorganization or liquidation, and/or any
                                 disclosure statement related to such plan;

                              e. any motion and proposed form of order seeking to extend or
                                 otherwise modify the Debtors’ exclusive periods set forth in
                                 section 1121 of the Bankruptcy Code;

                              f. any motion and proposed form of order filed with the
                                 Bankruptcy Court relating to any management equity plan,
                                 incentive plan or severance plan, the assumption, rejection,
                                 modification or amendment of any material contract (each of
                                 which must be in form and substance satisfactory to the DIP
                                 Lender).

 Sale Process:             The Debtors shall conduct a sale of substantially all of the assets of
                           the Debtors in accordance with the Milestones set forth below.

                           Milestones. The Debtors shall be required to comply with the
                           following (the “Milestones”):

                                    the Bankruptcy Court must have entered the Sale Procedures
                                     Order by no later than November 25, 2020;

                                    any competing bids must be received by Seller on or before
                                     December 14, 2020 (the "Competing Bid Deadline");

                                             29
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD       Doc 14-1      Filed 11/05/20    Page 72 of 92




                                    if Seller receives one or more qualifying bids by the
                                     Competing Bid Deadline, Seller will conduct an auction on
                                     December 15, 2020;

                                    a hearing before the Bankruptcy Court to approve the sale
                                     must be held on or before December 17, 2020;

                                    the Bankruptcy Court must enter the Sale Order (defined
                                     below) on or before December 18, 2020; and

                                    the Closing Date must occur on or before December 30,
                                     2020.


                              The Debtors shall provide or cause to be provided to the DIP Lender
                              a written report from the management team of the Debtors weekly
                              (or more frequently as reasonably requested by the DIP Lender) in
                              form and substance satisfactory to, and addressing such items as are
                              reasonably requested by the DIP Lender, including addressing the
                              status of the marketing and sale process of the Debtors. The Debtors
                              shall also cause its management team to be made available to provide
                              periodic telephonic updates of such reports to the DIP Lender from
                              time to time (but not less frequently than weekly), as reasonably
                              requested by the DIP Lender.

                              Notwithstanding anything to the contrary herein, the Bankruptcy
                              Court may set dates with respect to the Milestones beyond the outer
                              dates specified above to accommodate its own schedule and to the
                              extent the Bankruptcy Court makes such an extension, the
                              Milestones hereunder shall be automatically extended by the same
                              period as the Bankruptcy Court’s extension.

 Additional Conditions to There shall exist no default (or event that would constitute a default
 Each Borrowing Under with the giving of notice or lapse of time) hereunder or under the DIP
 the Facility:            Facility Documents, and the representations and warranties herein
                          and in the DIP Facility Documents shall be true and correct in all
                          material respects.

                              There shall have occurred no material adverse change in the Debtors’
                              (financial, environmental, or otherwise) operations, performance, or
                              properties (other than, in each case, the commencement and
                              continuation of the Chapter 11 Cases), since the date of this Term
                              Sheet, that in the reasonable judgment of the DIP Lender, has or can
                              reasonably be expected to have a material adverse effect on the rights
                              and remedies of the DIP Lender or on the ability of the Debtors to
                              perform their obligations to the DIP Lender under the DIP Facility.

                                              30
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD     Doc 14-1      Filed 11/05/20   Page 73 of 92




                            The DIP Lender shall be reasonably satisfied that the Debtors are
                            continuing to take action and demonstrating progress toward timely
                            achieving each of the Milestones.

                            The Borrowers shall have completed and delivered to the DIP Lender
                            a borrowing request within the timeframes and pursuant to
                            documentation described in the section titled “Draw Schedule”.

 Remedies:                  Following the Termination Date and provided that the Bankruptcy
                            Court does not enter any order to the contrary within the notice
                            periods provided herein and in the Interim Order and the Final Order,
                            as applicable, the DIP Lender shall have customary remedies,
                            including, without limitation, the right to realize on all DIP
                            Collateral, the right to exercise any remedy available under
                            applicable law or equity, without the necessity of obtaining any
                            further relief or order from the Bankruptcy Court. Consistent with
                            the foregoing sentence, section 362 relief from the stay in favor of
                            the DIP Lender shall be embodied in any order approving the DIP
                            Facility and the use of cash collateral.

 Additional Conditions To   Compliance with Bankruptcy Rule 4001 and any applicable Local
 Financing:                 Bankruptcy Rules, the entry of the Interim Order and the Final Order,
                            together with any other order requested by the DIP Lender
                            authorizing and approving the DIP Facility in form, substance and
                            amount and providing for the DIP Collateral, all acceptable to the
                            DIP Lender in its sole discretion.

                            Payment of all fees and expenses owing to the DIP Lender in
                            connection with the DIP Facility.

                            The Interim Order and Final Order shall include such waivers,
                            indemnities, and other provisions as are acceptable to the DIP Lender
                            in its sole discretion.

 Events of Default:         “Defaults” and “Events of Default” shall mean the occurrence of
                            any of the following:

                                  The Chapter 11 Cases shall be converted to a case under
                                   Chapter 7 of the Bankruptcy Code or be dismissed or a
                                   motion requesting such relief shall have been filed.

                                  Filing or support of a proposed plan of reorganization or
                                   liquidation by the Debtors that does not provide for the
                                   indefeasible payment in full of the Debtors’ DIP Obligations
                                   outstanding, unless otherwise agreed in writing by the DIP
                                   Lender in its sole discretion.


                                            31
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20   Page 74 of 92




                                Entry of an order confirming (or the filing of any motion or
                                 pleading requesting confirmation of) a plan of reorganization
                                 or liquidation that does not require the indefeasible
                                 repayment in full of the DIP Facility as of the effective date
                                 of the plan, unless otherwise agreed in writing by the DIP
                                 Lender in its sole discretion.

                                Appointment of a trustee under Section 1104 of the
                                 Bankruptcy Code without the express written consent of the
                                 DIP Lender, or the filing of any motion or other pleading
                                 requesting such relief which the Debtors fail to timely
                                 oppose.

                                Appointment of an examiner with enlarged powers (powers
                                 beyond those set forth in Section 1106(a)(3) and (4) of the
                                 Bankruptcy Code) under Section 1106(b) of the Bankruptcy
                                 Code without the prior written consent of the DIP Lender, or
                                 the filing of a motion or other pleading requesting such relief
                                 which the Debtors fail to timely oppose.

                                Entry of an order by the Bankruptcy Court amending,
                                 supplementing, staying, vacating or otherwise modifying the
                                 DIP Facility, the Interim Order or Final Order approving the
                                 DIP Facility, without the prior written consent of the DIP
                                 Lender or the filing of a motion or other pleading requesting
                                 such relief which the Debtors fail to timely oppose.

                                Any attempt by the Debtors to obtain, or if any other party in
                                 interest obtains, an order of the Bankruptcy Court or other
                                 judgment, and the effect of such order or judgment is to,
                                 invalidate, reduce or otherwise impair the DIP Lender’s
                                 claims, or to subject any of the DIP Lender’s collateral to a
                                 surcharge pursuant to Section 506(c) of the Bankruptcy
                                 Code.

                                The Debtors shall apply for an order substituting any assets
                                 for all or any portion of the DIP Collateral.

                                Failure to comply with the Milestones.

                                A final order is entered granting any creditor with a claim in
                                 excess of $100,000 relief from the automatic stay.

                                Failure to make any payment under the DIP Facility when
                                 due.



                                          32
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20   Page 75 of 92




                                The Debtors file a pleading seeking to modify or otherwise
                                 alter any of the Interim Order or Final Order without the prior
                                 written consent of the DIP Lender.

                                Failure to pay any post-petition material indebtedness when
                                 due.

                                Breach of any covenant set forth in the DIP Facility
                                 Documents (including, without limitation and for the
                                 avoidance of doubt, this Term Sheet).

                                Any material representation or warranty by the Debtors is
                                 incorrect or misleading when made.

                                Exclusivity shall have been terminated or the Debtors shall
                                 have agreed to any such termination.

                                After entry thereof, the Sale Order shall cease to be in full
                                 force and effect, shall have been reversed, stayed, vacated or
                                 subject to stay pending appeal or shall have been modified or
                                 amended without the prior written consent of the DIP Lender.

                                Debtors shall take (or support any other Person in taking) any
                                 action in order to restrict or prohibit the DIP Lender or Pre-
                                 Petition Lender from submitting a “credit bid” for any assets
                                 of the Debtors.

                                Any provision in any guaranty or any of the collateral
                                 documents shall for any reason cease to be valid and binding
                                 on, or enforceable against, any of the Debtors, or any of the
                                 Debtors shall so state in writing, or any of the Debtors shall
                                 seek to terminate its obligation under the such guaranty or
                                 such collateral document.

                                Any Lien purported to be created under any of the collateral
                                 documents shall fail or cease to be, or shall be asserted by
                                 any of the Debtors or any other person not to be, a valid and
                                 perfected Lien on any collateral, with the priority required by
                                 the applicable collateral documents.

                                Any sale of all or substantially all assets pursuant to Section
                                 363 of the Bankruptcy Code (other than a sale to DIP
                                 Lender), unless (i) the proceeds of such sale are used to pay
                                 the DIP Facility and Pre-Petition Obligations in full in cash
                                 on a final and indefeasible basis with all commitments



                                          33
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1      Filed 11/05/20    Page 76 of 92




                                 terminated, or (ii) such sale in consented to by the DIP
                                 Lender.

                                The Debtors fail to disburse the proceeds of any 363 Sale to
                                 the DIP Lender in accordance with the terms hereof.

                                Entry of an order granting any super-priority claim (except
                                 as contemplated herein) which is senior to or pari passu with
                                 the claims of the DIP Lender the under the DIP Facility or
                                 the Pre-Petition Lender under the Pre-Petition Credit
                                 Agreement;

                                Payment of or granting adequate protection with respect to
                                 pre-petition debt other than as approved by the DIP Lender
                                 or otherwise contemplated hereby.

                                Any challenge to the validity of the liens in favor of or claims
                                 held by the Pre-Petition Lender or DIP Lender (excluding
                                 challenges by parties other than a Debtor that are not
                                 inconsistent with the terms and conditions of the then
                                 applicable Financing Order).

                                Any of the Debtors uses cash collateral or proceeds of the
                                 DIP Facility for any item other than those set forth in, and in
                                 accordance with, the Budget, except with the prior consent of
                                 the DIP Lender.
                                Permitted Budget Variances under the Budget are exceeded
                                 for any period of time.
                                An order is entered granting any creditor with a claim in
                                 excess of $100,000 relief from the automatic stay.
                                (a) Termination of the exclusive period for the Debtors to file
                                 a plan of reorganization in the Chapter 11 Cases, (b) the filing
                                 of a plan of reorganization without the prior consent of the
                                 DIP Lender, or (c) entry of any order in the Chapter 11 Cases
                                 confirming a plan of reorganization that does not require the
                                 DIP Obligations and Pre-Petition Obligations to be paid in
                                 full.

                                The occurrence of any Material Adverse Change.

                                Noncompliance with any other covenants in this Term Sheet
                                 or any of the DIP Loan Documents.




                                          34
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1      Filed 11/05/20    Page 77 of 92




                                 The occurrence and continuance of any “Event of Default”
                                  under and as defined in the Pre-Petition Credit Agreement
                                  (other than solely as a result of the Chapter 11 Cases).

                                 Any violation by the Debtors of the terms of the Financing
                                  Orders.

                           The Debtors fail to disburse the sale proceeds to the DIP Lender
                           contemporaneously with the closing of a sale of substantially all of
                           their assets, subject to payment of the Carve-Out.

                           Upon the occurrence and continuance of any Event of Default, the
                           DIP Lender shall have all rights and remedies available under the
                           DIP Loan Documents, all other agreements, the Financing Orders,
                           and under the Bankruptcy Code, other applicable law and in equity,
                           including without limitation the rights and remedies of a secured
                           creditor under the Uniform Commercial Code. The rights and
                           remedies of the DIP Lender under the DIP Loan Documents, all other
                           agreements, the Financing Orders, and applicable law shall be
                           cumulative. No exercise by the DIP Lender of one right or remedy
                           shall be deemed an election, and no wavier by the DIP Lender of any
                           Event of Default shall be deemed a continuing waiver. No delay by
                           the DIP Lender shall constitute a waiver, election, or acquiescence
                           by it.

 Termination:              Notwithstanding section 362 of the Bankruptcy Code, upon the
                           occurrence and during the continuance of an event of default under
                           the DIP Loan Documents, the DIP Lender may, by written notice
                           (which such notice may be given by electronic mail) (a
                           “Termination Notice”) to the Borrowers, their counsel, the U.S.
                           Trustee and counsel for any statutory committee, terminate the DIP
                           Facility, declare the obligations in respect thereof to be immediately
                           due and payable and, subject to the immediately following
                           paragraph, exercise all rights and remedies under the DIP Loan
                           Documents and the Financing Orders.

                           The automatic stay imposed by section 362 of the Bankruptcy Code
                           otherwise applicable to the DIP Lender shall be modified so that five
                           (5) business days after the date a Termination Notice is delivered (the
                           “Remedies Notice Period”) the DIP Lender shall be entitled to
                           exercise its rights and remedies in accordance with the DIP Loan
                           Documents and the Orders to satisfy the DIP Obligations and the DIP
                           Liens; provided that upon the repayment in full of the DIP
                           Obligations, the Pre-Petition Lender shall be entitled to exercise its
                           rights and remedies in accordance with the Pre-Petition Credit
                           Agreement and the Financing Orders to satisfy the Pre-Petition
                           Obligations, the Pre-Petition Lender Adequate Protection Liens.
                                           35
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 78 of 92




                           Upon the earlier to occur of (i) the expiration of the Remedies Notice
                           Period, and (ii) the Maturity Date, the DIP Lender and the Pre-
                           Petition Lender shall be permitted to exercise all remedies set forth
                           in the DIP Loan Documents, the Pre-Petition Credit Agreement, and
                           the Financing Orders, as applicable, and as otherwise available at law
                           without further order of, or application or motion to, the Bankruptcy
                           Court.

 Indemnification:          The Debtors shall indemnify and hold harmless the DIP Lender, and
                           reimburse all expenses of the DIP Lender, all in accordance with the
                           terms and conditions of the Pre-Petition Credit Agreement and the
                           Loan Documents.

 Releases:                 Upon execution of this Term Sheet, each Debtor, on behalf of itself
                           and its agents, representatives, officers, members, managers,
                           directors, advisors, employees, subsidiaries, affiliates, successors
                           and assigns (collectively, the “Releasors”), hereby forever agrees
                           and covenants not to sue or prosecute against the DIP Lender, the
                           Pre-Petition Agent or the Pre-Petition Lender in any capacity and its
                           affiliates, subsidiaries, shareholders and “controlling persons”
                           (within the meaning of the federal securities laws), and their
                           respective successors and assigns and each and all of the officers,
                           directors, employees, agents, attorneys, advisors and other
                           representatives of each of the foregoing (collectively, the
                           “Releasees”) and hereby forever, waives, releases and discharges, to
                           the fullest extent permitted by law, each Releasee from any and all
                           claims (including, without limitation, crossclaims, counterclaims,
                           right of set-off and recoupment), actions, causes of action, suits,
                           debts, accounts, interests, liens, promises, warranties damages and
                           consequential damages, demands, agreements, bonds, bills,
                           specialties, covenants, controversies, variances, trespasses,
                           judgments, executions, costs, expenses or claims whatsoever, that
                           such Releasor now has or hereafter may have, of whatsoever nature
                           and kind, of any nature whatsoever, whether at law or in equity,
                           either now accrued or hereafter maturing and whether known or
                           unknown, including, but not limited to, any and all claims which may
                           be based on allegations of breach of contract, failure to lend, fraud,
                           promissory estoppel, libel, slander, usury, negligence,
                           misrepresentation, breach of fiduciary duty, bad faith, lender
                           malpractice, undue influence, duress, tortious interference with
                           contractual relations, interference with management, or misuse of
                           control which any Releasor now has or hereafter can, shall or may
                           have by reason of any matter, cause, thing or event occurring on or
                           prior the date of this Term Sheet (collectively, the “Claims”), against
                           any Releasee, based in whole or in part on facts, whether or not now
                           known that relate to, arise out of or otherwise are in connection with:
                           (i) any or all of the DIP Loan Documents, the DIP Obligations or the
                                           36
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 79 of 92




                           transactions contemplated thereby or any actions or omissions in
                           connection therewith, or (ii) any aspects of the dealings or
                           relationships between or among the Debtors (or any of them), on the
                           one hand, and DIP Lender, on the other hand, relating to any or all
                           of the documents, transactions, actions or omissions referenced in
                           clause (i) hereof. With respect to any Debtor, the receipt by any
                           Debtor of any Advance or any other DIP Loan or financial
                           accommodation made by DIP Lender after the date hereof shall
                           constitute a ratification, adoption, and confirmation by such party of
                           the foregoing general release of all Claims against the Releases that
                           are based in whole or in part on facts, whether or not now known or
                           unknown, existing on or prior to the date of receipt of any such
                           Advances, DIP Loans or other financial accommodations. In
                           entering into this Term Sheet, each Debtor consulted with, and has
                           been represented by, legal counsel and expressly disclaims any
                           reliance on any representations, acts or omissions by any of the
                           Releasees and hereby agrees and acknowledges that the validity and
                           effectiveness of the releases set forth above do not depend in any
                           way on any such representations, acts and/or omissions or the
                           accuracy, completeness or validity thereof. The provisions of this
                           Section shall survive the termination or expiration of this Term Sheet
                           and the other DIP Loan Documents and payment in full of the DIP
                           Obligations.

 Governing Law:            All documentation in connection with the DIP Facility shall be
                           governed by the laws of the state of Delaware, subject to applicable
                           federal bankruptcy laws.

 Jurisdiction:             Loan documentation shall include the Debtors’ consent to the
                           nonexclusive jurisdiction and venue of the state or federal courts
                           located in the Bankruptcy Court.

 Carve-Out:                The liens and claims granted to the DIP Lender and Pre-Petition
                           Lender in the Interim Order, the Final Order, this Term Sheet, and/or
                           the Pre-Petition Credit Agreement and related documents are all
                           subject to the Carve-Out.

 Assignments &             Same terms and conditions as those in the Pre-Petition Credit
 Participations:           Agreement.

 Miscellaneous:            The definitive loan documentation shall also include customary
                           provisions regarding confidentiality of information, no waivers or
                           amendments thereto without the DIP Lender’s consent, and such
                           other matters as are customary in the reasonable discretion of the DIP
                           Lender and are incorporated from the Pre-Petition Credit Agreement
                           by reference.


                                           37
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1    Filed 11/05/20     Page 80 of 92




                                 Additional Defined Terms

 Other Definitions:        “Approved Budget Variance Report” means a current report that:
                           (i) details the actual amount of cash receipts and disbursements for
                           the prior week for each line item included in the Budget (on a weekly
                           and cumulative basis), (ii) compares such actual cash receipts and
                           disbursements (on a line item by line item basis) with the weekly and
                           cumulative budgeted amounts for each such line item set forth in the
                           Budget for such period, and (iii) provides an explanation for all
                           variances between budgeted and actual amounts. Each Approved
                           Budget Variance Report will be certified as true and correct by the
                           FFO’s chief financial officer or chief executive officer.

                           “Asset Purchase Agreement” means an agreement between the
                           Debtors and American Freight that provides for the purchase and sale
                           of substantially all of the assets of the Debtors.

                           “Auction” means an auction held in connection with the Sale and in
                           accordance with the provisions set forth in the Sale Order.

                           “Bankruptcy Code” means Title 11 of the United States Code (11
                           U.S.C. §§ 101, et seq.), as amended.

                           “Bankruptcy Court” means the United States Bankruptcy Court for
                           the District of Delaware presiding over the Chapter 11 Cases.

                           “Budget” means the budget of the Debtors, attached hereto as
                           Exhibit A and incorporated herein by reference, which reflects the
                           Debtors’ anticipated cash receipts and anticipated disbursements for
                           each calendar week during the period from the Petition Date through
                           and including the end of the eighth calendar week following the
                           Petition Date, as well as any accruals of obligations incurred during
                           such period that may become due after such period, as delivered to
                           the DIP Lender in form and substance satisfactory to the DIP Lender.
                           A Budget for the three weeks of the Chapter 11 Cases (the “Interim
                           Budget”) must be approved by the DIP Lender and must be attached
                           to the Interim Order. A Budget covering the period from the date of
                           entry of the Final Order through the Maturity Date must be delivered
                           by the Debtors to the DIP Lender (and approved by the DIP Lender
                           in its sole discretion) at least two (2) business days before any
                           hearing related to final approval of the DIP Facility and must be
                           attached to the Final Order. References herein to a “Budget” shall
                           be deemed to include references to the “Interim Budget.”

                           “Carve-Out” means:

                           (a)     unpaid, postpetition fees and expenses of the Clerk of the
                                           38
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD    Doc 14-1     Filed 11/05/20      Page 81 of 92




                           Court and the U.S. Trustee pursuant to 28 U.S.C. § 1930(a) in such
                           amount, with respect to the U.S. Trustee as agreed to by the U.S.
                           Trustee or as determined by the Court plus interest pursuant to 31
                           U.S.C. § 3717 (collectively, the “Statutory Fees”);

                           (b)      the unpaid postpetition fees and expenses of the professionals
                           retained by the Debtors and by any Committee, whose retentions are
                           approved pursuant to orders of the Court under sections 327, 328,
                           363 or 1103(a) of the Bankruptcy Code (the “Chapter 11
                           Professionals”), but only to the extent that such fees and expenses
                           are (i) incurred prior to the giving of a notice of the occurrence of the
                           Termination Date by the DIP Lender to the Debtors and any
                           Committee, (ii) within the amounts set forth in the Budget approved
                           by the DIP Lender, (iii) subsequently allowed by the Bankruptcy
                           Court under sections 327, 328, 330, 331, or 363 of the Bankruptcy
                           Code, and (iv) not otherwise paid from retainers;

                           (c)     postpetition fees and expenses of the Chapter 11
                           Professionals incurred after the DIP Lender’s transmission of notice
                           of the Termination Date in an aggregate amount not to exceed
                           $100,000, to the extent such fees and expenses are (i) subsequently
                           allowed by the Bankruptcy Court under sections 327, 328, 330, 331,
                           or 363 of the Bankruptcy Code, and (ii) not otherwise paid from any
                           retainers; provided that such notice of Termination Date is not
                           rescinded or withdrawn; and

                           (d) the full amount of all administrative expense claims allowed
                           pursuant to final order of the Bankruptcy Court pursuant to Sections
                           503, 506, or 507 of the Bankruptcy Code, to the extent such claims
                           are permitted by the Budget.

                           “Chapter 11 Cases” means the voluntary Chapter 11 cases to be
                           commenced by the Debtors in the Bankruptcy Court.

                           “Committee” means any statutory committee appointed by the
                           United States Trustee in the Chapter 11 Cases.

                           “Contractual Obligations” means, as applied to any Person, any
                           indenture, mortgage, deed of trust, contract, undertaking, agreement
                           or other instrument to which that Person is a party or by which it or
                           any of its properties is bound or to which it or any of its properties is
                           subject.

                           “DIP Facility Documents” means collectively this Term Sheet and
                           all documents by and among any of the Debtors, and the DIP Lender
                           relating to the DIP Facility.

                           “Final Order” means a final, non-appealable order of the
                                        39
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1       Filed 11/05/20    Page 82 of 92




                           Bankruptcy Court, that, without limitation, approves the DIP Facility
                           and grants the liens and security interests contained therein, on terms
                           satisfactory to the DIP Lender in its sole discretion.

                           “Financing Orders” means the Interim Order together with the
                           Final Order.

                           “Governmental Authority” means any nation or government, any
                           state or other political subdivision thereof, and any agency,
                           department or other entity exercising executive, legislative, judicial,
                           regulatory or administrative functions of or pertaining to
                           government.

                           “Interim Order” means an interim order of the Bankruptcy Court
                           authorizing the Debtors, among other things, to obtain interim
                           financing and incur post-petition indebtedness on terms satisfactory
                           to the DIP Lender in its sole discretion.

                           “Material Adverse Change” means any: (a) material adverse
                           change in the business, assets, operations or financial condition of
                           any Debtor (other than solely as a result of the Chapter 11 Cases); or
                           (b) material adverse change in the ability of any Debtor to pay or
                           perform the DIP Obligations in accordance with their terms; or (c)
                           material adverse change in the value, collectability or salability of
                           the DIP Collateral; or (d) the occurrence of any event, development,
                           circumstance or condition, or series of events, developments,
                           circumstances or conditions, that could have a material adverse
                           effect on the validity or enforceability of this Term Sheet or any of
                           the other DIP Loan Documents, or on the perfection or priority of the
                           DIP Lender’s security interests in any DIP Collateral (other than as
                           the direct result of action or inaction of the DIP Lender); or (e) the
                           occurrence of any event, development, circumstance or condition, or
                           series of events, developments, circumstances or conditions that
                           materially impairs any Debtor’s ability to perform under this Term
                           Sheet or under any of the other DIP Loan Documents. The
                           determination of whether a Material Adverse Change has occurred
                           shall be made by the DIP Lender in its sole discretion.

                           “Person” means any individual, sole proprietorship, partnership,
                           joint venture, trust, unincorporated organization, association,
                           corporation, limited liability company, institution, public benefit
                           corporation, other entity or government (whether federal, state,
                           county, city, municipal, local, foreign, or otherwise, including any
                           instrumentality, division, agency, body or department thereof).

                           “Petition Date” means the date on which the Chapter 11 Cases for


                                           40
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD   Doc 14-1        Filed 11/05/20    Page 83 of 92




                           such Debtors were filed with the Bankruptcy Court.

                           “Prior Liens” means only valid, enforceable, and non-avoidable
                           liens and security interests in the 1L Pre-Petition Collateral (as
                           defined in the Interim Order) that were perfected prior to the Petition
                           Date (or perfected on or after the Petition Date to the extent permitted
                           by section 546(b) of the Bankruptcy Code), which are not subject to
                           avoidance, reduction, disallowance, impairment, or subordination
                           pursuant to the Bankruptcy Code or applicable non-bankruptcy law
                           and which are senior in priority to the 1L Pre-Petition Liens (as
                           defined in the Interim Order) under applicable law and after giving
                           effect to any subordination or intercreditor agreements.

                           “Prohibited Assignee” means any official committee appointed in
                           these cases, any chapter 7 or 11 trustee appointed in these cases or
                           any other person or entity who purports to be acting on behalf of the
                           Debtors’ estates (including without limitation any plan administrator
                           or plan trustee), one or more creditors of the Debtors or any such
                           committee or trustee, or any other Person who does not purchase all
                           of American Freight’s interest in the loans under the Pre-Petition
                           Credit Agreement as they exist on the date hereof (including any
                           interest in which it is converted into after the date hereof, whether by
                           credit bid or otherwise).

                            “Sale Order” means the order entered by the Bankruptcy Court in
                           form and substance satisfactory to the DIP Lender that, among other
                           things, approves the Sale, and either (a) the transaction set forth in
                           the Asset Purchase Agreement or (b) the results of any Auction, if
                           applicable.

                           “Sale Procedures Order” means an order in form and substance
                           satisfactory to the DIP Lender in its sole discretion approving (a) the
                           bidding procedures to be applicable to the Sale and (b) any break-
                           up fee and expense reimbursement provided for the stalking horse
                           purchaser in the Asset Purchase Agreement.

                           “Sale Transaction” means a sale of all or substantially all of the
                           Debtors’ assets.

                           “Third-Party Asset Purchase Agreement” means an asset purchase
                           agreement by and among the Debtors and a third-party purchaser that
                           provides for a 363 Sale, which third party purchaser and asset
                           purchase agreement are satisfactory to the DIP Lender.




                                            41
110906611
PHIL1 9198608v.2
             Case 20-12816-JTD         Doc 14-1       Filed 11/05/20   Page 84 of 92




        This Term Sheet shall be governed by, and construed and interpreted in accordance with,
the law of the State of Delaware, and the Debtors consent to the nonexclusive jurisdiction and venue
of the Bankruptcy Court. Each party hereto irrevocably waives, to the fullest extent permitted by
applicable law, (a) any right it may have to a trial by jury in any suit, action, claim, counterclaim
or other proceeding arising out of or relating to this letter agreement or the transactions
contemplated hereby (whether based on contract, tort or any other theory) or the performance of
services hereunder and (b) any objection that it may now or hereafter have to the laying of venue
of any such legal proceeding in the Bankruptcy Court.

        This Term Sheet embodies the entire agreement among the parties hereto and supersedes
all prior commitments, agreements, representations, and understandings, whether oral or written,
relating to the subject matter hereof, and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties hereto. All Exhibits,
Schedules and Annexes referred to herein are incorporated in this Term Sheet by reference and
constitute a part of this Term Sheet. This Term Sheet and any amendments, waivers, consents or
supplements may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be deemed an original,
but all of which counterparts together shall constitute but one in the same instrument. This Term
Sheet shall become effective upon the execution of a counterpart hereof by each of the parties
hereto.

Accepted and agreed to this ___5th__ day of _November_______, 2020.




 AMERICAN FREIGHT FFO, LLC, as the DIP                FURNITURE FACTORY OUTLET, LLC, as
 Lender                                               a Borrower


 By: /s/ William A. Powell                            By: _______________________________
 Name: William A. Powell                              Name:
 Title: President and CEO                             Title:

                                                      BEDDING, LLC, as a Borrower


                                                      By: _______________________________
                                                      Name:
                                                      Title:

                                                      FURNITURE FACTORY ULTIMATE
                                                      HOLDING, LP, as a Guarantor


                                                      By: _______________________________
                                                      Name:

                                                 42
Case 20-12816-JTD   Doc 14-1   Filed 11/05/20   Page 85 of 92
Case 20-12816-JTD   Doc 14-1   Filed 11/05/20   Page 86 of 92
             Case 20-12816-JTD   Doc 14-1     Filed 11/05/20   Page 87 of 92




                                    EXHIBIT A

                                       Budget



                                   [to be attached]




                                         44
110906611
PHIL1 9198608v.2
                                                             1         2         3            4          5           6         7         8         9                10        11          12         13
                                                                                     Post-Petition Period - Operating                                  Post-Closing Period - No Operations
                                                       P11       P11       P11         P12        P12         P12        P12       P12       P1            P1            P1        P1          P2

                                                                                                                                                                                                          Total
                                                       7-Nov     14-Nov    21-Nov     28-Nov       5-Dec      12-Dec     19-Dec    26-Dec     2-Jan          9-Jan       16-Jan    23-Jan      30-Jan Nov 7 - Jan 30
                         Week                          45         46        47         48          49          50         51        52        1             2             3         4           5
Cash Inflow                                            1,058      1,032     1,135      1,953       1,317       1,394      1,355     1,292    1,253                                                          11,788

COGS                                                    361        889       963         687         871         677       683       881                                   -          -                      6,012
Critical Vendor Payments                                 12         22        73          91          56          42        43        52                                   -          -                        392
Protection plan                                                               36                                                      58                                                                        94
Rent                                                    316                                          516                                                                                                       832
Lease terminations                                                           -            -          -           -         -         -         -                           -                                   -

Payroll & Benefits
Stores - Paid 1 Week in Arrears:
                                                                                                                                                                                                                       Case 20-12816-JTD




Managers                                                136        -          54          -          129         -          54       -        129               -          65         -          105           672
ASM/Sales                                               239        -         240          -          279         -         227       -        232                         116                     19         1,352
Hourly Support                                           41        -          41          -           35         -          41       -         35               -          18                      6           217
PR Taxes                                                 10        -          10          -           10         -          10       -         10                           5                    -              55
Total store wages & taxes                               426        -         345          -          453         -         332       -        406               -         203         -          130         2,295
                                                                                                                                                                                                                       Doc 14-1




SSC incl DM's & FFOT                                    158        -         115          -          115         -         115       -        114               -             57                    44         718
Comfort Coil                                             17        -          17          -           17         -          17       -         17                              9                                94
Executive Team                                           42        -          42          -           42         -          42       -         42               -             21      -                        231
Severance                                                                                                                                                                                                      -
Bonus - Others                                                                                                                                                             -                                   -
Consulting (GMM, Mktg Mgr, VP Finance)                   15         15        15           15         10          10        10        10          11                                                           108
PR Taxes                                                 10        -          10          -           10         -          10       -            10            -              5      -          -              55
Total wages & taxes - SSC, DM's, FFOT, Exec Team        242         15       198          15         194          10       194        10      194               -             92      -             44       1,205
                                                                                                                                                                                                                       Filed 11/05/20




Benefits                                                                     140                                                     140                                                  25                   305
Website Development                                                           10                                                      10                                                                        19
Website Development                                                                                                                                                                                            -
Advertising (Local IQ)                                                                                                                                                                                         -
Store Security                                               3       1       -            -              3         1       -         -         -                    3          1                 -              11
IT                                                                  14                    -          -            14       -          63       -                                          14     -             105
Website Design                                                                                                                                                                                   -             -
                                                                                                                                                                                                                       Page 88 of 92




Audit & Tax                                                                                                       50                                                                                            50
Store Utilities / Office Utilities /Telephone/ Cable     68         19           8        13          68          19           8      13          68                19         8          13        68         391
Property Taxes                                                      40                    25                                         240                                                                       305
Business Insurance                                                                        50                                          48                                                            48         145
Customer refunds                                             7         7         7         7             7           7         7       7           7                                                            63
Supplies                                                                                                                                                                                                       -
Bank fees                                                                                                                                                                                                      -
                                                     1         2           3             4           5           6            7           8           9                 10          11          12          13
                                                                                Post-Petition Period - Operating                                           Post-Closing Period - No Operations
                                              P11        P11        P11           P12         P12         P12          P12         P12         P1              P1            P1          P1          P2

                                                                                                                                                                                                                Total
                                              7-Nov      14-Nov     21-Nov       28-Nov       5-Dec       12-Dec       19-Dec      26-Dec       2-Jan            9-Jan       16-Jan      23-Jan      30-Jan Nov 7 - Jan 30
                     Week                     45          46         47           48          49           50           51          52          1               2             3           4           5
Comfort Coil Equipment Lease & Note                                     4            1                                     4           1                                                                               10
Maintenance and Repairs                                                                                                                                                                                               -
Legal                                                                                                                                                                                                                 -
Real Estate Advisory                            -          -                        -                                                                                                                                 -
Delivery                                         42         41         45            78          53          56           54          52          50                30          30            30        30            592
Repair Techs                                      7          7          7             7           7           7            7           7           7                 7           7             7         7             91
Miscellaneous A/P Payments                       37         37         37            37          37          37           37          37          37                10          10            10        10            374
Weekly Burn Rate                              1,521      1,092      1,874         1,010       2,264         919        1,370       1,618         770                68         351            99       337        13,292

Pcard/Epay/Fuel Cards                                                      80                        20          27                       80                                                                         207
                                                                                                                                                                                                                             Case 20-12816-JTD




Income tax                                          11                                                                                                                                                                11
Sales Tax                                           25         65     246                65          25          65      389              65          25                                   419                     1,388
Retention/Incentive Bonuses                                                                                                                                                                100                       100
Miscellaneous A/P Payments                          10         10          10            10          10          10           10          10          10                10          10      10              10       130
Term Loan Payment                                                                                                                                                                                                    -
Investment Banker Advisory                                                               35                                               35                                               430                       500
                                                                                                                                                                                                                             Doc 14-1




Legal - Real Estate                                                                                                                                                                                                  -
Legal - Restructuring                               83         83          83            83          83          83           83          83          83                                                             750
Financial Advisory - Restructuring                  25         34          34            34          34          34           34          34          34                                                             300
US Trustee Fees                                                                                                                                                                            260                       260
Claims & Noticing Agent                             29         29      29                29          29      29               29          29      29                                                                 260
Lender Professionals                                                   200                                   235                                  165                                                                600
Committee Professionals                                                                                                                                                                    200                       200
DIP Interest (7.2%) and Commitment Fee (1%)         52                                               10                                           21                                                        31       114
Wind Down Costs                                                                                                                                   739                                                                739
                                                                                                                                                                                                                             Filed 11/05/20




Total                                         1,756      1,313      2,556         1,267       2,476       1,402        1,915       1,955       1,876                78         361       1,518         378        18,850

Net Change in Cash                             (699)      (282)     (1,420)         686       (1,159)            (9)    (560)       (663)       (623)               (78)      (361)      (1,518)      (378)        (7,062)

Book Cash Balance Beginning of Week            570        (128)      (410)       (1,831)      (1,144)     (2,303)      (2,312)     (2,872)     (3,535)         (4,158)       (4,236)     (4,596)     (6,114)         530

Excess Cash Sweep                               -          -           -             -           -           -            -           -           -                 -           -           -           -             -
                                                                                                                                                                                                                             Page 89 of 92




Week Ending Book Cash Balance                  (128)      (410)     (1,831)      (1,144)      (2,303)     (2,312)      (2,872)     (3,535)     (4,158)         (4,236)       (4,596)     (6,114)     (6,492)       (6,532)

Cash Balance                                    530      1,581       1,299        1,479        2,165      1,007        2,598       2,038       1,375            2,342        2,264        1,903        386            530
Weekly Cash Use                                (699)      (282)     (1,420)         686       (1,159)        (9)        (560)       (663)       (623)             (78)        (361)      (1,518)      (378)        (7,062)
DIP Borrowing per Agreement                   1,750                  1,600                                1,600                                1,590                                                                6,540
Cash Balance incl Borrowing                   1,581      1,299       1,479        2,165       1,007       2,598        2,038       1,375       2,342            2,264        1,903         386              8           8
Case 20-12816-JTD   Doc 14-1   Filed 11/05/20   Page 90 of 92




                       EXHIBT B
                         Budget
                                                             1         2         3            4          5           6         7         8         9                10        11          12         13
                                                                                     Post-Petition Period - Operating                                  Post-Closing Period - No Operations
                                                       P11       P11       P11         P12        P12         P12        P12       P12       P1            P1            P1        P1          P2

                                                                                                                                                                                                          Total
                                                       7-Nov     14-Nov    21-Nov     28-Nov       5-Dec      12-Dec     19-Dec    26-Dec     2-Jan          9-Jan       16-Jan    23-Jan      30-Jan Nov 7 - Jan 30
                         Week                          45         46        47         48          49          50         51        52        1             2             3         4           5
Cash Inflow                                            1,058      1,032     1,135      1,953       1,317       1,394      1,355     1,292    1,253                                                          11,788

COGS                                                    361        889       963         687         871         677       683       881                                   -          -                      6,012
Critical Vendor Payments                                 12         22        73          91          56          42        43        52                                   -          -                        392
Protection plan                                                               36                                                      58                                                                        94
Rent                                                    316                                          516                                                                                                       832
Lease terminations                                                           -            -          -           -         -         -         -                           -                                   -

Payroll & Benefits
Stores - Paid 1 Week in Arrears:
                                                                                                                                                                                                                       Case 20-12816-JTD




Managers                                                136        -          54          -          129         -          54       -        129               -          65         -          105           672
ASM/Sales                                               239        -         240          -          279         -         227       -        232                         116                     19         1,352
Hourly Support                                           41        -          41          -           35         -          41       -         35               -          18                      6           217
PR Taxes                                                 10        -          10          -           10         -          10       -         10                           5                    -              55
Total store wages & taxes                               426        -         345          -          453         -         332       -        406               -         203         -          130         2,295
                                                                                                                                                                                                                       Doc 14-1




SSC incl DM's & FFOT                                    158        -         115          -          115         -         115       -        114               -             57                    44         718
Comfort Coil                                             17        -          17          -           17         -          17       -         17                              9                                94
Executive Team                                           42        -          42          -           42         -          42       -         42               -             21      -                        231
Severance                                                                                                                                                                                                      -
Bonus - Others                                                                                                                                                             -                                   -
Consulting (GMM, Mktg Mgr, VP Finance)                   15         15        15           15         10          10        10        10          11                                                           108
PR Taxes                                                 10        -          10          -           10         -          10       -            10            -              5      -          -              55
Total wages & taxes - SSC, DM's, FFOT, Exec Team        242         15       198          15         194          10       194        10      194               -             92      -             44       1,205
                                                                                                                                                                                                                       Filed 11/05/20




Benefits                                                                     140                                                     140                                                  25                   305
Website Development                                                           10                                                      10                                                                        19
Website Development                                                                                                                                                                                            -
Advertising (Local IQ)                                                                                                                                                                                         -
Store Security                                               3       1       -            -              3         1       -         -         -                    3          1                 -              11
IT                                                                  14                    -          -            14       -          63       -                                          14     -             105
Website Design                                                                                                                                                                                   -             -
                                                                                                                                                                                                                       Page 91 of 92




Audit & Tax                                                                                                       50                                                                                            50
Store Utilities / Office Utilities /Telephone/ Cable     68         19           8        13          68          19           8      13          68                19         8          13        68         391
Property Taxes                                                      40                    25                                         240                                                                       305
Business Insurance                                                                        50                                          48                                                            48         145
Customer refunds                                             7         7         7         7             7           7         7       7           7                                                            63
Supplies                                                                                                                                                                                                       -
Bank fees                                                                                                                                                                                                      -
                                                     1         2           3             4           5           6            7           8           9                 10          11          12          13
                                                                                Post-Petition Period - Operating                                           Post-Closing Period - No Operations
                                              P11        P11        P11           P12         P12         P12          P12         P12         P1              P1            P1          P1          P2

                                                                                                                                                                                                                Total
                                              7-Nov      14-Nov     21-Nov       28-Nov       5-Dec       12-Dec       19-Dec      26-Dec       2-Jan            9-Jan       16-Jan      23-Jan      30-Jan Nov 7 - Jan 30
                     Week                     45          46         47           48          49           50           51          52          1               2             3           4           5
Comfort Coil Equipment Lease & Note                                     4            1                                     4           1                                                                               10
Maintenance and Repairs                                                                                                                                                                                               -
Legal                                                                                                                                                                                                                 -
Real Estate Advisory                            -          -                        -                                                                                                                                 -
Delivery                                         42         41         45            78          53          56           54          52          50                30          30            30        30            592
Repair Techs                                      7          7          7             7           7           7            7           7           7                 7           7             7         7             91
Miscellaneous A/P Payments                       37         37         37            37          37          37           37          37          37                10          10            10        10            374
Weekly Burn Rate                              1,521      1,092      1,874         1,010       2,264         919        1,370       1,618         770                68         351            99       337        13,292

Pcard/Epay/Fuel Cards                                                      80                        20          27                       80                                                                         207
                                                                                                                                                                                                                             Case 20-12816-JTD




Income tax                                          11                                                                                                                                                                11
Sales Tax                                           25         65     246                65          25          65      389              65          25                                   419                     1,388
Retention/Incentive Bonuses                                                                                                                                                                100                       100
Miscellaneous A/P Payments                          10         10          10            10          10          10           10          10          10                10          10      10              10       130
Term Loan Payment                                                                                                                                                                                                    -
Investment Banker Advisory                                                               35                                               35                                               430                       500
                                                                                                                                                                                                                             Doc 14-1




Legal - Real Estate                                                                                                                                                                                                  -
Legal - Restructuring                               83         83          83            83          83          83           83          83          83                                                             750
Financial Advisory - Restructuring                  25         34          34            34          34          34           34          34          34                                                             300
US Trustee Fees                                                                                                                                                                            260                       260
Claims & Noticing Agent                             29         29      29                29          29      29               29          29      29                                                                 260
Lender Professionals                                                   200                                   235                                  165                                                                600
Committee Professionals                                                                                                                                                                    200                       200
DIP Interest (7.2%) and Commitment Fee (1%)         52                                               10                                           21                                                        31       114
Wind Down Costs                                                                                                                                   739                                                                739
                                                                                                                                                                                                                             Filed 11/05/20




Total                                         1,756      1,313      2,556         1,267       2,476       1,402        1,915       1,955       1,876                78         361       1,518         378        18,850

Net Change in Cash                             (699)      (282)     (1,420)         686       (1,159)            (9)    (560)       (663)       (623)               (78)      (361)      (1,518)      (378)        (7,062)

Book Cash Balance Beginning of Week            570        (128)      (410)       (1,831)      (1,144)     (2,303)      (2,312)     (2,872)     (3,535)         (4,158)       (4,236)     (4,596)     (6,114)         530

Excess Cash Sweep                               -          -           -             -           -           -            -           -           -                 -           -           -           -             -
                                                                                                                                                                                                                             Page 92 of 92




Week Ending Book Cash Balance                  (128)      (410)     (1,831)      (1,144)      (2,303)     (2,312)      (2,872)     (3,535)     (4,158)         (4,236)       (4,596)     (6,114)     (6,492)       (6,532)

Cash Balance                                    530      1,581       1,299        1,479        2,165      1,007        2,598       2,038       1,375            2,342        2,264        1,903        386            530
Weekly Cash Use                                (699)      (282)     (1,420)         686       (1,159)        (9)        (560)       (663)       (623)             (78)        (361)      (1,518)      (378)        (7,062)
DIP Borrowing per Agreement                   1,750                  1,600                                1,600                                1,590                                                                6,540
Cash Balance incl Borrowing                   1,581      1,299       1,479        2,165       1,007       2,598        2,038       1,375       2,342            2,264        1,903         386              8           8
